       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 1 of 53




SEEGER WEISS LLP
CHRISTOPHER A. SEEGER
55 Challenger Road, 6th Floor
Ridgefield Park, NJ 07660
Telephone: 973-639-9100
Fax: 973-639-8656

ROBBINS GELLER RUDMAN
 & DOWD LLP
SAMUEL H. RUDMAN
58 South Service Road, Suite 200
Melville, NY 11747
Telephone: 6310-367-7100
Fax: 631-367-1173

Attorneys for Plaintiff

                      UNITED STATES DISTRICT COURT

                          DISTRICT OF NEW JERSEY

HEAVY & GENERAL LABORERS’               )   No.
LOCALS 472 & 172 WELFARE                )
FUND, Individually and on Behalf of     )   CLASS ACTION
All Others Similarly Situated,          )
                                        )   COMPLAINT FOR VIOLATIONS OF
                          Plaintiff,    )   THE FEDERAL SECURITIES LAWS
                                        )
      vs.
                                        )
3M COMPANY, INGE G. THULIN,             )
MICHAEL F. ROMAN and                    )
NICHOLAS C. GANGESTAD,                  )
                                        )
                          Defendants.   )
                                        )   DEMAND FOR JURY TRIAL
        CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 2 of 53




      Plaintiff, by its undersigned attorneys, individually and on behalf of all other

persons similarly situated, alleges the following based upon personal knowledge as

to itself and upon information and belief based on the investigation of plaintiff’s

attorneys as to all other matters, which included, among other things, a review and

analysis of: 3M Company’s (“3M” or the “Company”) Securities and Exchange

Commission (“SEC”) filings, Company releases, conference calls, defendants’

public statements, media reports, analyst reports, industry reports, other complaints

filed against 3M, and other publicly available information.           Plaintiff believes

substantial additional evidentiary support will likely exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                                  INTRODUCTION

      1.     This securities class action is brought on behalf of purchasers of 3M

common stock between February 9, 2017 and May 28, 2019, inclusive (the “Class

Period”) against 3M, its current and former Chief Executive Officer (“CEO”), and

its Chief Financial Officer (“CFO”) for violating §§10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5 promulgated

thereunder (17 C.F.R. §240.10b-5) by engaging in a scheme to defraud investors and

issuing false and misleading statements to conceal the truth about the Company’s

exposure to legal liability associated with its most lucrative product offerings: man-

made chemicals known as per- and polyfluoroalkyl substances (“PFAS”).



                                          -1-
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 3 of 53




      2.     While publicly denying that PFAS cause harm to humans and the

environment, defendants concealed and misrepresented: (i) 3M’s vast internal

evidence dating back decades confirming that PFAS are toxic (which was first

publicly revealed in February 2018 by Minnesota’s Attorney General); (ii) 3M’s

decades-long history of suppressing negative information and/or damaging data

about PFAS; and (iii) 3M’s legal exposure to state, county, and local governments

and individuals around the country as a result of its knowledge and intentional

concealment of the toxic harm caused by the use of PFAS. These omissions and

misrepresentations caused 3M’s stock price to trade at artificially inflated prices

throughout the Class Period.

                          JURISDICTION AND VENUE

      3.     This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §1331 and §27 of the Exchange Act (15 U.S.C. §78aa), as the

claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§78j(b) and 78t(a)) and SEC Rule 10b-5 promulgated thereunder

(17 C.F.R. §240.10b-5).

      4.     Venue is proper in this District pursuant to §27 of the Exchange Act

and 28 U.S.C. §1391(b).

      5.     In connection with the acts and conduct alleged in this complaint,

defendants, directly or indirectly, used the means and instrumentalities of interstate



                                        -2-
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 4 of 53




commerce, including, but not limited to, the U.S. mails, interstate telephone

communications and the facilities of the national securities exchanges and markets.

                                    PARTIES

      6.    Plaintiff Heavy & General Laborers’ Locals 472 & 172 Welfare Fund

purchased 3M stock at artificially inflated prices during the Class Period, as

described in the accompanying certification, and suffered damages as a result of

defendants’ alleged misconduct.

      7.    Defendant 3M is an American multinational conglomerate corporation

that produces a variety of chemical substances and related products. 3M’s most

lucrative product has been PFAS. 3M’s common stock trades on the New York

Stock Exchange (“NYSE”) under the ticker MMM.

      8.    Defendant Inge G. Thulin (“Thulin”) previously served as 3M’s

Executive Chairman (July 2018-June 2019) and Chairman, President, and CEO

(2012-July 2018). Defendant Thulin was also previously Executive Vice President

and Chief Operating Officer of 3M (2011-2012), with responsibility for all of 3M’s

business segments and international operations, an Executive Vice President of

International Operations (2004-2011), and originally joined 3M Sweden in 1979,

working in sales and marketing. As CEO, defendant Thulin spoke on 3M’s behalf

in releases, conference calls, and SEC filings. Pursuant to §§302 and 906 of the

Sarbanes-Oxley Act of 2002, SEC Rule 13a-14(a), and 18 U.S.C. §1350, defendant



                                       -3-
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 5 of 53




Thulin certified the Company’s Form 10-Ks filed with the SEC on February 9, 2017

and February 8, 2018. Defendant Thulin also signed the Company’s Form 10-Ks

dated February 9, 2017, February 8, 2018, and February 7, 2019.

      9.    Defendant Michael F. Roman (“Roman”) is 3M’s Chairman of the

Board (since May 2019) and CEO (since July 2018). According to 3M’s website,

defendant Roman has also served as Chief Operating Officer, led 3M’s largest

business group and was the Company’s chief strategist. Defendant Roman joined

3M in 1988 as a senior design engineer. As CEO, defendant Roman spoke on 3M’s

behalf in releases, conference calls, and SEC filings. Pursuant to §§302 and 906 of

the Sarbanes-Oxley Act of 2002, SEC Rule 13a-14(a), and 18 U.S.C. §1350,

defendant Roman certified the Company’s Form 10-K filed with the SEC on

February 7, 2019. Defendant Roman also signed the Company’s Form 10-K dated

February 7, 2019.

      10.   Defendant Nicholas C. Gangestad (“Gangestad”) has served as 3M’s

CFO since 2014. As CFO, defendant Gangestad spoke on 3M’s behalf in releases,

conference calls, and SEC filings. Pursuant to §§302 and 906 of the Sarbanes-Oxley

Act of 2002, SEC Rule 13a-14(a), and 18 U.S.C. §1350, defendant Gangestad

certified the Company’s Form 10-K filed with the SEC on February 9, 2017,

February 8, 2018, and February 7, 2019. Defendant Gangestad also signed the




                                       -4-
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 6 of 53




Company’s Form 10-Ks dated February 9, 2017, February 8, 2018, and February 7,

2019 on 3M’s behalf.

      11.    Defendants Thulin, Roman, and Gangestad are sometimes collectively

referred to herein as the “Individual Defendants.”

      12.    During the Class Period, the Individual Defendants, as senior executive

officers and/or directors of 3M, were in possession of and privy to confidential,

proprietary information concerning 3M, its products, operations, finances, and

financial condition, and its legal liability for PFAS-related litigation. Because of

their positions as 3M’s senior-most executive officers, the Individual Defendants

obtained, had access to, and/or were in possession of material adverse nonpublic

information concerning 3M via internal corporate documents and communications

with other corporate officers and employees, attendance at management and/or

Board of Directors meetings (and committees thereof), and via the reports,

presentations and other information provided to them in connection therewith. As a

result of their possession of such information, the Individual Defendants knew or

recklessly disregarded that the adverse facts specified herein had not been disclosed

to, and were being concealed from, the investing public.

      13.    As senior executive officers and controlling persons of a publicly traded

company whose common stock, during the Class Period, was registered with the

SEC pursuant to the Exchange Act and was actively traded on the NYSE and



                                        -5-
        CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 7 of 53




governed by the federal securities laws, the Individual Defendants had a duty to

promptly disseminate accurate and truthful information regarding 3M’s operations,

business, and financial statements and to correct any previously issued statements

that had become materially misleading or untrue, so that the market price of 3M

stock would be based upon truthful and accurate information.              Defendants’

materially false statements and omissions during the Class Period violated these

requirements and obligations.

                  BACKGROUND TO THE CLASS PERIOD

      14.    3M’s most lucrative product has been PFAS. PFAS are characterized

by bonds between carbon and fluorine that are among the strongest in organic

chemistry. PFAS are man-made chemicals that come in 5,000 or more varieties and

are used in industrial and consumer products, including non-stick cookware, water-

repellent clothing, camping gear, shoes, stain resistant fabrics, textiles and carpets,

cosmetics, surfactants for electronics manufacturing, and products that resist grease,

water, and oil, such as coated papers for fast-food takeout.

      15.    Two of the best-known PFAS – which are unregulated, industrial

chemicals – that 3M has produced for decades include perfluorooctane sulfonic acid

(“PFOS”) and perfluorooctanoic acid (“PFOA”), also called C8 because of the eight-

carbon chain that makes up its chemical backbone. 3M’s PFAS are used in products

worldwide, including Scotchgard stain protectant, Teflon cookware, Gore-Tex water



                                         -6-
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 8 of 53




resistant outdoor gear, greaseproof food paper, and aqueous firefighting foam. The

same property that makes PFAS so effective in consumer products – one of the

strongest molecular bonds ever discovered – means PFAS do not break down in the

environment, hence the ominous nickname “forever” chemicals.

      16.   3M has repeatedly claimed that PFAS are not a danger to public health.

“‘While the science behind PFAS is complex, the vast body of scientific evidence,

which consists of decades of research conducted by independent third parties and

3M, does not show that PFOS or PFOA causes harm in people at current or historical

levels,’” said company spokeswoman Fanna Haile-Selassie in a November 2018

Bloomberg article.

      17.   In 2010, the State of Minnesota sued 3M, demanding $5 billion to clean

up the damage 3M caused in the state. On the eve of trial in February 2018, the case

settled for $850 million, without any admission of wrongdoing by 3M.           The

settlement was the third-largest for a natural-resource damage claim in history,

behind the Deepwater Horizon and Exxon Valdez oil spill settlements.

        DEFENDANTS’ FALSE AND MISLEADING STATEMENTS

      18.   In each of its Form 10-Ks filed with the SEC on February 9, 2017,

February 8, 2018, and February 7, 2019, 3M made affirmatively misleading

statements to investors regarding certain risk factors associated with investing in




                                       -7-
        CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 9 of 53




3M, 3M’s Environmental Law Compliance, and Environmental Matters and

Litigation.

False and Misleading Risk Factor Warning

      19.     Despite its actual knowledge of internal studies and documents

evidencing the toxicity of PFAS dating back to the 1970s, as well as its awareness

(or reckless disregard) of the potentially massive nationwide (and even global) legal

liability for releasing PFAS into the environment since the 1960s, 3M only had one

warning specific to its potential legal exposure in its Form 10-Ks. The February 7,

2019 Form 10-K warning stated as follows:

      * The Company’s future results may be affected by various legal and
      regulatory proceedings and legal compliance risks, including those
      involving product liability, antitrust, intellectual property,
      environmental, the U.S. Foreign Corrupt Practices Act and other anti-
      bribery, anti-corruption, or other matters. The outcome of these legal
      proceedings may differ from the Company’s expectations because the
      outcomes of litigation, including regulatory matters, are often difficult
      to reliably predict. Various factors or developments can lead the
      Company to change current estimates of liabilities and related
      insurance receivables where applicable, or make such estimates for
      matters previously not susceptible of reasonable estimates, such as a
      significant judicial ruling or judgment, a significant settlement,
      significant regulatory developments or changes in applicable law. A
      future adverse ruling, settlement or unfavorable development could
      result in future charges that could have a material adverse effect on the
      Company’s results of operations or cash flows in any particular period.
      For a more detailed discussion of the legal proceedings involving the
      Company and the associated accounting estimates, see the discussion
      in Note 16 “Commitments and Contingencies” within the Notes to
      Consolidated Financial Statements.




                                        -8-
         CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 10 of 53




         20.   Remarkably, the only change to that risk warning between 2017 and

2019 was to adjust the reference number of the note to the consolidated financial

statements addressing legal proceedings in the last sentence. See Exhibit A (redline

comparison of 2017, 2018, and 2019 Form 10-K excerpts). Plainly, the risk warning

was a generic “catch-all” provision that was not tailored to 3M’s actual known legal

risks.

Environmental Law Compliance

         21.   3M’s statement regarding the Company’s Environmental Law

Compliance likewise remained identical between 2017 and 2019, other than clerical

edits to the year and amount expended on capital projects related to protecting the

environment in the third paragraph.          The February 7, 2019 Form 10-K’s

Environmental Law Compliance section stated as follows:

         Environmental Law Compliance
                3M’s manufacturing operations are affected by national, state
         and local environmental laws around the world. 3M has made, and
         plans to continue making, necessary expenditures for compliance with
         applicable laws. 3M is also involved in remediation actions relating to
         environmental matters from past operations at certain sites (refer to
         “Environmental Matters and Litigation” in Note 16, Commitments and
         Contingencies).

               Environmental expenditures relating to existing conditions
         caused by past operations that do not contribute to current or future
         revenues are expensed. Reserves for liabilities for anticipated
         remediation costs are recorded on an undiscounted basis when they are
         probable and reasonably estimable, generally no later than the
         completion of feasibility studies, the Company’s commitment to a plan


                                          -9-
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 11 of 53




      of action, or approval by regulatory agencies. Environmental
      expenditures for capital projects that contribute to current or future
      operations generally are capitalized and depreciated over their
      estimated useful lives.

             In 2018, 3M expended approximately $27 million for capital
      projects related to protecting the environment. This amount excludes
      expenditures for remediation actions relating to existing matters caused
      by past operations that do not contribute to current or future revenues,
      which are expensed. Capital expenditures for environmental purposes
      have included pollution control devices – such as wastewater treatment
      plant improvements, scrubbers, containment structures, solvent
      recovery units and thermal oxidizers – at new and existing facilities
      constructed or upgraded in the normal course of business. Consistent
      with the Company’s emphasis on environmental responsibility, capital
      expenditures (other than for remediation projects) for known projects
      are presently expected to be approximately $75 million over the next
      two years for new or expanded programs to build facilities or modify
      manufacturing processes to minimize waste and reduce emissions.

            While the Company cannot predict with certainty the future costs
      of such cleanup activities, capital expenditures or operating costs for
      environmental compliance, the Company does not believe they will
      have a material effect on its capital expenditures, earnings or
      competitive position.

      22.    The fact that this statement regarding the effect of environmental

compliance on 3M’s capital expenditures and earnings did not change from 2017 to

2019, despite defendants’ actual knowledge of the increasing scrutiny of and

litigation relating to PFAS, including the $671 million DuPont PFAS settlement and

$850 million Minnesota settlement – as well as the additional litigation 3M disclosed

each year in its Environmental Matters and Litigation discussion in the Form 10-Ks

– is materially misleading to investors.




                                           - 10 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 12 of 53




Environmental Matters and Litigation

      23.    Unlike the risk factors and environmental law compliance sections of

3M’s Form 10-Ks, which remained substantively identical from 2017 to 2019, the

Environmental Matters and Litigation sections changed during that same period, as

litigation relating to PFAS dramatically increased.        However, what did not

substantively change (other than dates and dollar figures) was the last three

paragraphs of this section, subtitled Environmental Liabilities and Insurance

Receivables, which remained the same from 2017 to 2019 (other than edits to

dates/dollar figures):

      Environmental Liabilities and Insurance Receivables

              As of December 31, 2018, the Company had recorded liabilities
      of $25 million for estimated “environmental remediation” costs based
      upon an evaluation of currently available facts with respect to each
      individual site and also recorded related insurance receivables of $8
      million. The Company records liabilities for remediation costs on an
      undiscounted basis when they are probable and reasonably estimable,
      generally no later than the completion of feasibility studies or the
      Company’s commitment to a plan of action. Liabilities for estimated
      costs of environmental remediation, depending on the site, are based
      primarily upon internal or third-party environmental studies, and
      estimates as to the number, participation level and financial viability of
      any other potentially responsible parties, the extent of the
      contamination and the nature of required remedial actions. The
      Company adjusts recorded liabilities as further information develops or
      circumstances change. The Company expects that it will pay the
      amounts recorded over the periods of remediation for the applicable
      sites, currently ranging up to 20 years.

            As of December 31, 2018, the Company had recorded liabilities
      of $59 million for “other environmental liabilities” based upon an


                                        - 11 -
      CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 13 of 53




      evaluation of currently available facts to implement the Settlement
      Agreement and Consent Order with the MPCA (including the best
      estimate of the probable liability under the settlement of the NRD
      Lawsuit for interim treatment of municipal and private wells), the
      remedial action agreement with ADEM, as well as presence in the soil
      and groundwater at the Company’s manufacturing facilities in Decatur,
      Alabama, and Cottage Grove, Minnesota, and at two former disposal
      sites in Washington County, Minnesota (Oakdale and Woodbury). The
      Company expects that most of the spending will occur over the next
      four years.

              It is difficult to estimate the cost of environmental compliance
      and remediation given the uncertainties regarding the interpretation
      and enforcement of applicable environmental laws and regulations,
      the extent of environmental contamination and the existence of
      alternative cleanup methods. Developments may occur that could
      affect the Company’s current assessment, including, but not limited to:
      (i) changes in the information available regarding the environmental
      impact of the Company’s operations and products; (ii) changes in
      environmental regulations, changes in permissible levels of specific
      compounds in drinking water sources, or changes in enforcement
      theories and policies, including efforts to recover natural resource
      damages; (iii) new and evolving analytical and remediation techniques;
      (iv) success in allocating liability to other potentially responsible
      parties; and (v) the financial viability of other potentially responsible
      parties and third-party indemnitors. For sites included in both
      “environmental remediation liabilities” and “other environmental
      liabilities,” at which remediation activity is largely complete and
      remaining activity relates primarily to operation and maintenance of
      the remedy, including required post-remediation monitoring, the
      Company believes the exposure to loss in excess of the amount
      accrued would not be material to the Company’s consolidated results
      of operations or financial condition. However, for locations at which
      remediation activity is largely ongoing, the Company cannot estimate
      a possible loss or range of loss in excess of the associated established
      accruals for the reasons described above.

      24.   The MD&A disclosure violations and omissions were material under

SEC disclosure rules, which place an emphasis on materiality:


                                       - 12 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 14 of 53




            Companies must provide specified material information in their
      MD&A, and they also must provide other material information that is
      necessary to make the required statements, in light of the circumstances
      in which they are made, not misleading.1

      25.    Each of the MD&A disclosure violations and omissions discussed

above (¶¶19-23) were either required MD&A disclosures on their own or, at a

minimum, were required in light of the existing MD&A disclosures that 3M made

regarding litigation exposure.

The Market Begins to Learn of the Falsity of Defendants’ PFAS
Statements, But Defendants Continue to Conceal the Truth

      26.    After Minnesota settled its lawsuit with 3M, the Minnesota Attorney

General posted a trove of internal 3M emails and memos on a state website, which

had never been published before. As The Intercept reported on July 31, 2018, in an

article by Sharon Lerner entitled “3M Knew About the Dangers of PFOA and PFOS

Decades Ago, Internal Documents Show,” which included 3M’s false denials:

      A lawsuit filed by Minnesota against 3M, the company that first
      developed and sold PFOS and PFOA, the two best-known PFAS
      compounds, has revealed that the company knew that these chemicals
      were accumulating in people’s blood for more than 40 years. 3M
      researchers documented the chemicals in fish, just as the Michigan
      scientist did, but they did so back in the 1970s. That same decade, 3M
      scientists realized that the compounds they produced were toxic. The
      company even had evidence back then of the compounds’ effects on the

1
      Interpretation: Commission Guidance Regarding Management’s Discussion
and Analysis of Financial Condition and Results of Operations, SEC Release Nos.
33-8350; 34-48960; FR-72, https://www.sec.gov/rules/interp/33-8350.htm#P18-
1728 (last visited July 26, 2019).


                                       - 13 -
CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 15 of 53




immune system, studies of which are just now driving the lower levels
put forward by the ATSDR, as well as several states and the European
Union.

       The suit, which the Minnesota attorney general filed in 2010,
charges that 3M polluted groundwater with PFAS compounds and
“knew or should have known” that these chemicals harm human health
and the environment, and “result in injury, destruction, and loss of
natural resources of the State.” The complaint argues that 3M “acted
with a deliberate disregard for the high risk of injury to the citizens and
wildlife of Minnesota.” 3M settled the suit for $850 million in
February, and the Minnesota Attorney General’s Office released a large
set of documents – including internal studies, memos, emails, and
research reports – detailing what 3M knew about the chemicals’ harms.

       Some of the documents had been under seal since 2005 as a result
of a separate lawsuit over PFAS contamination in Minnesota. And the
documents had been in the EPA’s possession for at least 18 years: In
2000, 3M gave the EPA hundreds of documents it had withheld from
the agency, resulting in more than $1.5 million in penalties in 2006 for
244 violations of the Toxic Substances Control Act. Even so, for years
the EPA did nothing. Even as a few government officials and company
scientists understood the vast dangers they posed, PFAS were allowed
to spread into groundwater and then drinking water, into people and
their children, into animals, plants and the food system where they
remain today.

                              *     *      *

      As a staff epidemiologist at 3M, Geary Olsen has had a wealth
of data at his fingertips. The company he’s worked for since at least
1998 makes more than 55,000 products and has more than 90,000
employees. Olsen had access to internal information about both and
has been able to combine them to pursue the kinds of scientific
questions most researchers can only dream of being able to ask and
answer.

      In one study, for instance, Olsen looked at blood tests of 3M
employees at the company’s plants in Antwerp, Belgium, and Decatur,
Alabama, both of which made PFOA and PFOS, among other products.
By the late 1990s when Olsen was embarking on this research, these


                                  - 14 -
CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 16 of 53




chemicals were known within the company to accumulate in humans
and alter cholesterol levels in lab animals. Because the workers had
undergone three separate rounds of blood tests, Olsen was able to trace
the levels of the chemicals in workers’ blood over time. And by
combining his results with various clinical measures the company had
been tracking in its workers, he was able to see whether there was a
relationship between the chemical and these health outcomes.

       Olsen’s findings, written up in a draft report in October 2001,
were clear. There was a positive association between the amount of
PFOA in workers’ blood and their levels of cholesterol and
triglycerides, states the report, on which Olsen is listed as the principal
investigator. The report devoted more than 20 tables to triglycerides
and cholesterol, detailing a relationship that later studies would
confirm: PFOA increased people’s levels of triglycerides, which are a
type of fat, and cholesterol, both of which can increase the chance of
heart disease. The results were in keeping with rat evidence, as the
report noted.

      Yet less than two years later, when Olsen and the three co-
authors on the report – all 3M employees – published an article based
on the same research, it downplayed this key finding. Indeed,
according to the study, which ran in the March 2003 issue of the Journal
of Occupational and Environmental Medicine, “There were no
substantial changes in hematological, lipid, hepatic, thyroid, or urinary
parameters consistent with the known toxicological effects of PFOS or
PFOA” – a statement that appears to contradict the authors’ earlier
finding.

      In the 19th paragraph of the 2003 article, the authors note that
PFOA was “positively associated with cholesterol and triglycerides”
and that “serum PFOS was positively associated with the natural log of
serum cholesterol . . . and triglycerides,” but dismiss these effects as
“minimal.” The article omits most of the information that was
contained in the draft’s tables and clearly laid out the increase in
cholesterol and triglycerides in exposed workers.

      The minimizing of this bad news is just one of several instances
in which 3M seems to have downplayed, spun, and tailored its own
research to make these two PFAS chemicals and others it produced



                                  - 15 -
      CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 17 of 53




     appear safer than they were, according to the documents made public
     by Minnesota’s attorney general.

            In some cases, relatively reassuring findings about the chemicals
     made their way into the scientific literature, while other more
     concerning ones – like the 1993 observation that goats passed PFOS to
     their offspring through their milk, or the 1998 discovery that PFOS had
     made its way into eagles found in the wild, or the association between
     PFOA and lipids that Geary identified – did so only after many years.
     In several cases, 3M appears to have not pursued further research based
     on discoveries that suggested the chemicals posed harm. And the
     company also relied on several paid scientists, including John Giesy,
     now a professor at the University of Saskatchewan, who weighed in on
     the environmental impact of PFOA and PFOS without disclosing their
     funding from 3M.

            In an email, a 3M spokesperson strenuously denied that the
     company tailored its research around PFAS, writing that “neither 3M
     nor Dr. Olsen has distorted or suppressed the scientific evidence
     regarding PFAS in any way.” The email also pointed out that the
     company eventually gave the EPA Olsen’s 2001 report, which at this
     point has “been publicly available for well over a decade.” While
     acknowledging that Olsen found an association between cholesterol
     levels and PFOA, the 3M spokesperson noted that the effect of PFOA
     he documented in some workers – increasing cholesterol levels – was
     inconsistent with those observed in rats, whose levels decreased after
     exposure to the chemical, and that “the science is complex and neither
     the study nor the larger body of scientific evidence on this issue
     establishes causation.”

           In a separate email, the 3M spokesperson wrote that “the
     Minnesota Attorney General released a small set of documents that
     should not be taken out of context in an effort to distort the full record
     regarding 3M’s actions with respect to PFOA or PFOS. 3M acted
     reasonably and responsibly in connection with products containing
     PFAS, and stands behind its environmental stewardship record.”

     27.   Thereafter, on November 2, 2018, Bloomberg reporters Tiffany Kary

and Christopher Cannon published a lengthy exposé, entitled “Cancer-linked



                                       - 16 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 18 of 53




Chemicals Manufactured by 3M Are Turning Up in Drinking Water,” which also

contained 3M’s false denials and noted in relevant part:

             The [Minnesota] attorney general [Lori Swanson] wasn’t
      finished. She also said there had been a scientific cover-up – that 3M
      knew its chemicals were dangerous, yet kept that information from
      regulators and local residents. Just as the suit settled, she posted a
      trove of 3M’s internal emails and memos on a state website to back up
      her allegations.

             3M’s Haile-Selassie called the internal memos a small set of
      documents that “portrays an incomplete and misleading story and
      distorts the full record” of 3M’s work. It also distorts “who we are as
      a company,” she said.

              The records, which include old typed field memos and
      presentations to 3M’s board of directors, would appear to support
      Swanson’s cover-up claim. As the company insisted for more than half
      a century that the chemicals were safe, the internal documents suggest
      that its own employees withheld evidence to the contrary. Meanwhile,
      they were woven into new innovations and spread everywhere, lodging
      in people and wildlife from the North Pole to the Faroe Islands. As
      Swanson was prepared to argue if the case had gone to trial, this gave
      Cottage Grove a regrettable distinction: “ground zero for a world
      problem.”

                                   *     *      *

            In 1997, a telling change appeared in the routine data sheets 3M
      sent to DuPont, which had been buying its PFAS for decades to
      manufacture Teflon. They said: “CANCER: WARNING: contains a
      chemical which can cause cancer.” The warning cited joint studies by
      3M and DuPont in 1983 and 1993, but gave no further details. Then,
      without explanation, the warnings soon disappeared, according to
      Minnesota’s court filings.

                                   *     *      *

            Scientists outside of 3M have become increasingly outspoken
      about the risks of PFAS. Linda Birnbaum, director of the toxicology


                                       - 17 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 19 of 53




      program in the National Institutes of Health, said there’s evidence the
      chemicals are toxic. Most of the thousands of PFAS variants haven’t
      been tested, she said, but all that have been show problems. Phil
      Brown, a Northeastern University sociology professor who specializes
      in toxic exposures, likens 3M’s actions to cigarette makers who for
      decades avoided liability from their products’ links to cancer.

                                   *     *      *

            [College Grove Mayor Myron] Bailey said 3M has been more
      generous than usual since the settlement. But he wants something more
      than the company’s money. “To this day they have said they don’t
      believe anything is wrong,” he said. “If you are a business or individual
      who has done something wrong, I believe you can be accountable, and
      say you did it.”

EPA Proposed Action on PFAS

      28.   On February 14, 2019, the EPA unveiled its PFAS Action Plan. The

same day, 3M issued a public statement on the EPA’s PFAS Action Plan, stating:

             “3M supports EPA’s creation of a PFAS Action Plan and looks
      forward to reviewing the plan in detail. 3M agrees with EPA moving
      forward with the Safe Drinking Water Act’s maximum contaminant
      level process with respect to PFOA and PFOS. We support regulation
      rooted in the best-available science and believe that this plan may help
      prevent a patchwork of state standards that could increase confusion
      and uncertainty for communities.”

Defendants Disclose the Truth

      29.   On April 25, 2019, 3M announced its first quarter 2019 financial

results, acknowledging that the first quarter of 2019 “‘was a disappointing start to

the year for 3M’” and disclosing that on top of the “$1.16 per share impact” already

recorded in the first quarter of 2018 related to the settlement with the State of

Minnesota, 3M had “recorded significant litigation-related pre-tax charges of $548


                                       - 18 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 20 of 53




million, or $0.72 per share” in the first quarter 2019 for additional PFAS liability.

3M also announced that it was cutting 2,000 jobs, approximately 2% of its 93,500

employees, and trimming fiscal year 2019 capital expenditures, including on

manufacturing, in addition to accelerating other cost control reductions it said were

already underway. On this news, the price of 3M common stock declined nearly

13%.

       30.   On May 14, 2019, New Jersey filed suit against 3M and other PFAS

manufacturers alleging environmental and consumer fraud claims in connection with

making and selling firefighting foam products for decades in New Jersey that

contained toxic chemicals. Noting that nearly one in five New Jersey residents had

received tap water that contained at least trace amounts of one of these chemicals,

some of which have been linked to cancer, the lawsuit alleged that the companies

knew that their firefighting foam posed a significant health threat.

       31.   On May 29, 2019, New Hampshire filed two lawsuits against 3M and

others for PFAS contamination. New Hampshire Attorney General Gordon

MacDonald said the goal was to recoup damages for the PFAS contamination that

had been found in all ten New Hampshire counties, noting that, in towns like

Merrimack and Portsmouth, the contamination had put hundreds of families on

bottled water. “‘It is my hope that those responsible for the manufacture and

distribution of PFAS will recognize the severity of the issues they’ve caused and



                                        - 19 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 21 of 53




will become part of the solution,’” MacDonald was quoted saying. On this news,

the price of 3M common stock declined from its close of $163.35 per share on May

28, 2019 to trade as low as $160.50 per share in intraday trading and close at $161.40

per share on May 29, 2019.

      32.    On June 6, 2019, Barclays issued a report, entitled “PFAS/PFOS/PFOA

Liabilities for Chemours, 3M, and JCI,” stating in relevant part:

             PFAS/PFOS/PFOA liability for Chemours, 3M, and JCI has
      been top-of-mind for many of our Industrial/Materials investors in
      recent weeks for three main reasons: a) an investor presentation on the
      risks to MMM/CC at the Sohn conference in early May. After the Sohn
      conference on May 6th, CC and MMM were down the two days after
      that presentation 8% and 2% respectively vs. the XLI down 2%. b) 3M
      updated its reserve for remediating plant sites with PFAS
      contamination with 1Q earnings. c) The state of NJ AG came out with
      a headline grabbing suit against CC/3M/JCI plus others on March 25th.

      33.    During the Class Period, defendants materially misled the investing

public, thereby inflating the price of 3M common stock, by publicly issuing false

and misleading statements and omitting material facts necessary to make defendants’

statements, as set forth herein, not false and misleading. Such statements and

omissions were materially false and misleading because they failed to disclose

material adverse information and misrepresented the truth about the Company, its

business, and its operations, as alleged herein.

      34.    At all relevant times, the material misrepresentations and omissions

particularized in this complaint directly or proximately caused, or were a substantial



                                        - 20 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 22 of 53




contributing cause of, the damages sustained by plaintiff and other members of the

Class (as defined below). As described herein, during the Class Period, defendants

made or caused to be made a series of materially false or misleading statements about

3M’s business, prospects, and operations.        These material misstatements and

omissions had the cause and effect of creating in the market an unrealistically

positive assessment of 3M and its business, prospects, and operations, thus causing

the Company’s common stock to be overvalued and artificially inflated at all

relevant times. Defendants’ materially false and misleading statements during the

Class Period resulted in plaintiff and other members of the Class purchasing the

Company’s common stock at artificially inflated prices, thus causing the damages

complained of herein.

      35.    The economic loss plaintiff and other members of the Class suffered

was a direct result of defendants’ fraudulent scheme to artificially inflate the price

of 3M’s stock and maintain the price at artificially inflated levels, as was revealed

by the subsequent and significant decline in the value of 3M’s stock when

defendants’ earlier misrepresentations and omissions became publicly available.

                        PRESUMPTION OF RELIANCE

      36.    Plaintiff and the Class are entitled to a presumption of reliance under

Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because the claims




                                        - 21 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 23 of 53




asserted herein against defendants are predicated upon omissions of material fact for

which there was a duty to disclose.

      37.     Plaintiff and the Class are also entitled to a presumption of reliance

under the fraud-on-the-market doctrine because the market for 3M stock was an

efficient market at all relevant times by virtue of the following factors, among others:

              (a)     3M stock met the requirements for listing and was listed and

actively traded on the NYSE, a highly efficient and automated market;

              (b)     As a regulated issuer, 3M filed periodic public reports with the

SEC and the NYSE;

              (c)     3M regularly communicated with public investors via

established market communication mechanisms, including the regular dissemination

of releases on national circuits of major newswire services and other wide-ranging

public disclosures, such as communications with the financial press and other similar

reporting services;

              (d)     3M was eligible to file, and did file, a shelf registration statement

on Form S-3 with the SEC during the Class Period; and

              (e)     3M was followed by several securities analysts employed by

major brokerage firms who wrote reports that were publicly available and entered

the market.




                                           - 22 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 24 of 53




      38.    As a result of the foregoing, the market for 3M stock promptly

incorporated current information regarding 3M from publicly available sources and

reflected such information in the price of the stock. Under these circumstances, all

those who transacted in 3M stock during the Class Period suffered similar injury

through their transactions in 3M stock at artificially inflated prices and a

presumption of reliance applies.

      39.    At the times they purchased 3M stock, plaintiff and other members of

the Class were without knowledge of the facts concerning the wrongful conduct

alleged herein and could not reasonably have discovered those facts.

                       CLASS ACTION ALLEGATIONS

      40.    Plaintiff brings this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all purchasers of

3M common stock during the Class Period (the “Class”), excluding defendants and

3M’s officers and directors at all relevant times, as well as their respective family

members, legal representatives, heirs, successors, or assigns, and any entity in which

defendants have or had a controlling interest.

      41.    The Class members are so numerous and geographically dispersed that

joinder of all members is impracticable. 3M stock was actively traded on NYSE.

Record owners and other members of the Class may be identified from records

maintained by 3M or its transfer agent and may be notified of the pendency of this



                                        - 23 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 25 of 53




action by mail, using the form of notice similar to that customarily used in securities

class actions. While the exact number of Class members is unknown to plaintiff,

3M reported more than 575.8 million shares outstanding held by 76,596 shareholders

of record as of January 31, 2019.

       42.    Plaintiff’s claims are typical of the claims of the members of the Class

as all members of the Class are similarly affected by defendants’ wrongful conduct

in violation of federal law that is complained of herein.

       43.    Plaintiff will fairly and adequately protect the interests of the members

of the Class and has retained counsel competent and experienced in class and

securities litigation.

       44.    Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the

Class. Among the questions of law and fact common to the Class are:

              (a)    Whether defendants’ acts as alleged herein violated the federal

securities laws;

              (b)    Whether defendants’ statements made to the investing public

misrepresented or omitted material facts about 3M’s business, operations, and

financial condition;

              (c)    Whether the price of 3M stock was artificially inflated during the

Class Period; and



                                         - 24 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 26 of 53




             (d)   To what extent the Class members have sustained damages and

the proper measure of damages.

      45.    A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy as joinder of all members is impracticable.

Furthermore, as the damages suffered by individual Class members may be

relatively small, the expense and burden of individual litigation make it impossible

for members of the Class to individually redress the wrongs done to them. There

will be no difficulty in the management of this action as a class action.

                                     COUNT I

       For Violation of §10(b) of the Exchange Act and SEC Rule 10b-5
                            Against All Defendants
      46.    Plaintiff incorporates ¶¶1-45 by reference.

      47.    During the Class Period, the defendants disseminated or approved the

false statements specified above, which they knew or deliberately disregarded were

misleading in that they contained misrepresentations and concealed material facts

necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading.

      48.    The defendants violated §10(b) of the Exchange Act and Rule 10b-5 in

that they:

             (a)   employed devices, schemes, and artifices to defraud;




                                        - 25 -
         CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 27 of 53




               (b)   made untrue statements of material fact or omitted to state

material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; or

               (c)   engaged in acts, practices, and a course of business that operated

as a fraud or deceit upon plaintiff and others similarly situated in connection with

their purchases of 3M stock during the Class Period.

         49.   In addition to the duties of full disclosure imposed on the defendants as

a result of their affirmative false and misleading statements to the public, the

defendants had a duty to promptly disseminate truthful information with respect to

3M’s operations and performance that would be material to investors in compliance

with the integrated disclosure provisions of the SEC, including with respect to the

Company’s PFAS litigation exposure trends, so that the market price of the

Company’s stock would be based on truthful, complete, and accurate information.

SEC Regulations S-X (17 C.F.R. §210.01, et seq.) and S-K (17 C.F.R. §229.10, et

seq.).

         50.   As a direct and proximate result of the defendants’ wrongful conduct,

plaintiff and the Class have suffered damages in connection with their respective

purchases of 3M stock during the Class Period, because, in reliance on the integrity

of the market, they paid artificially inflated prices for 3M stock and experienced

losses when the artificial inflation was released from 3M stock as a result of the



                                          - 26 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 28 of 53




revelations and price declines detailed herein. Plaintiff and the Class would not have

purchased 3M stock at the prices they paid, or at all, if they had been aware that the

market price had been artificially and falsely inflated by defendants’ misleading

statements.

      51.     By virtue of the foregoing, the defendants have each violated §10(b) of

the Exchange Act, and Rule 10b-5 promulgated thereunder.

                                     COUNT II

                    For Violation of §20(a) of the Exchange Act
                        Against the Individual Defendants

      52.     Plaintiff incorporates ¶¶1-51 by reference.

      53.     The Individual Defendants acted as controlling persons of 3M within

the meaning of §20(a) of the Exchange Act:

              (a)   By reason of their positions as executive officers and/or

directors, their participation in and awareness of the Company’s operations and

intimate knowledge of the false statements and omissions made by the Company and

disseminated to the investing public, the Individual Defendants had the power to

influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading;

              (b)   The Individual Defendants participated in conference calls with

investors and were provided with or had unlimited access to copies of the


                                        - 27 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 29 of 53




Company’s reports, press releases, public filings and other statements alleged by

plaintiff to be misleading before or shortly after these statements were issued and

had the ability to prevent the issuance of the statements or cause the statements to

be corrected; and

             (c)    Because of their positions as CEO and CFO, the Individual

Defendants directly participated in the Company’s management and were directly

involved in 3M’s day-to-day operations. The Individual Defendants also controlled

the contents of 3M’s periodic SEC reports and other public filings, press releases,

conference calls, and presentations to securities analysts and the investing public.

The Individual Defendants prepared, reviewed and/or were provided with copies of

the Company’s reports, press releases and presentation materials alleged to be

misleading, before or shortly after their issuance, and had the ability and opportunity

to prevent their issuance or cause them to be corrected and failed to do so.

      54.    By reason of such conduct, the Individual Defendants are liable

pursuant to §20(a) of the Exchange Act.

                              PRAYER FOR RELIEF

      WHEREFORE, plaintiff prays for judgment as follows:

      A.     Determining that this action is a proper class action, designating

plaintiff as Lead Plaintiff and certifying plaintiff as a class representative under Rule

23 of the Federal Rules of Civil Procedure and plaintiff’s counsel as Lead Counsel;



                                         - 28 -
       CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 30 of 53




      B.      Declaring that defendants are liable pursuant to the Exchange Act;

      C.      Awarding compensatory damages in favor of plaintiff and the Class

against defendants, jointly and severally, for damages sustained as a result of

defendants’ wrongdoing, in an amount to be proven at trial;

      D.      Awarding plaintiff and the Class pre-judgment and post-judgment

interest as well as reasonable attorneys’ fees, costs, and expenses incurred in this

action; and

      E.      Awarding such other relief as the Court may deem just and proper.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by jury.

DATED: July 29, 2019                    SEEGER WEISS LLP
                                        CHRISTOPHER A. SEEGER
                                        /s/ Christopher A. Seeger
                                        CHRISTOPHER A. SEEGER
                                        55 Challenger Road, 6th Floor
                                        Ridgefield Park, NJ 07660
                                        Telephone: 973-639-9100
                                        Fax: 973-639-8656
                                        cseeger@seegerweiss.com

                                        ROBBINS GELLER RUDMAN
                                          & DOWD LLP
                                        SAMUEL H. RUDMAN
                                        58 South Service Road, Suite 200
                                        Melville, NY 11747
                                        Telephone: 6310-367-7100
                                        Fax: 631-367-1173
                                        srudman@rgrdlaw.com

                                        Attorneys for Plaintiff


                                        - 29 -
CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 31 of 53
         CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 32 of 53




20182019 Form 10K

Cautionary Note Concerning Factors That May Affect Future Results

This Annual Report on Form 10-K, including “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” in Item 7, contains forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995. The Company may also make forward-looking statements in other reports filed with
the Securities and Exchange Commission, in materials delivered to shareholders and in press releases. In addition,
the Company’s representatives may from time to time make oral forward-looking statements.

Forward-looking statements relate to future events and typically address the Company’s expected future business
and financial performance. Words such as “plan,” “expect,” “aim,” “believe,” “project,” “target,” “anticipate,”
“intend,” “estimate,” “will,” “should,” “could,” “forecast” and other words and terms of similar meaning, typically
identify such forward-looking statements. In particular, these include, among others, statements relating to:

       the Company’s strategy for growth, future revenues, earnings, cash flow, uses of cash and other measures
         of financial performance, and market position,
       worldwide economic, political, and capital markets conditions, such as interest rates, foreign currency
         exchange rates, financial conditions of our suppliers and customers, trade restrictions such as tariffs in
         addition to retaliatory counter measures, and natural and other disasters or climate change affecting the
         operations of the Company or our suppliers and customers,
       new business opportunities, product development, and future performance or results of current or
         anticipated products,
       the scope, nature or impact of acquisition, strategic alliance and divestiture activities,
       the outcome of contingencies, such as legal and regulatory proceedings,
       future levels of indebtedness, common stock repurchases and capital spending,
       future availability of and access to credit markets,
       pension and postretirement obligation assumptions and future contributions,
       asset impairments,
       tax liabilities,
       information technology security, and
       the effects of changes in tax (including the newly enacted Tax Cuts and Jobs Act), environmental and other
         laws and regulations in the United States and other countries in which we operate.

The Company assumes no obligation to update or revise any forward-looking statements.

Forward-looking statements are based on certain assumptions and expectations of future events and trends that are
subject to risks and uncertainties. Actual future results and trends may differ materially from historical results or
those reflected in any such forward-looking statements depending on a variety of factors. Important information as
to these factors can be found in this document, including, among others, “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” under the headings of “Overview,” “Financial Condition and
Liquidity” and annually in “Critical Accounting Estimates.” Discussion of these factors is incorporated by reference
from Part I, Item 1A, “Risk Factors,” of this document, and should be considered an integral part of Part II, Item 7,
“Management’s Discussion and Analysis of Financial Condition and Results of Operations.” For additional
information concerning factors that may cause actual results to vary materially from those stated in the forward-
looking statements, see our reports on Form 10-K, 10-Q and 8-K filed with the SEC from time to time.

Item 1A. Risk Factors.

Provided below is a cautionary discussion of what we believe to be the most important risk factors applicable to the
Company. Discussion of these factors is incorporated by reference into and considered an integral part of
Part III, Item 72, “Management’s Discussion and Analysis of Financial Conditions and Results of Operations.”
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 33 of 53




                                                  *        *        *

* The Company’s future results may be affected by various legal and regulatory proceedings and legal compliance
risks, including those involving product liability, antitrust, intellectual property, environmental, the U.S. Foreign
Corrupt Practices Act and other anti-bribery, anti-corruption, or other matters. The outcome of these legal
proceedings may differ from the Company’s expectations because the outcomes of litigation, including regulatory
matters, are often difficult to reliably predict. Various factors or developments can lead the Company to change
current estimates of liabilities and related insurance receivables where applicable, or make such estimates for
matters previously not susceptible of reasonable estimates, such as a significant judicial ruling or judgment, a
significant settlement, significant regulatory developments or changes in applicable law. A future adverse ruling,
settlement or unfavorable development could result in future charges that could have a material adverse effect on the
Company’s results of operations or cash flows in any particular period. For a more detailed discussion of the legal
proceedings involving the Company and the associated accounting estimates, see the discussion in Note 1516
“Commitments and Contingencies” within the Notes to Consolidated Financial Statements.

                                                  *        *        *

Environmental Law Compliance

3M’s manufacturing operations are affected by national, state and local environmental laws around the world. 3M
has made, and plans to continue making, necessary expenditures for compliance with applicable laws. 3M is also
involved in remediation actions relating to environmental matters from past operations at certain sites (refer to
“Environmental Matters and Litigation” in Note 1516, Commitments and Contingencies).

Environmental expenditures relating to existing conditions caused by past operations that do not contribute to
current or future revenues are expensed. Reserves for liabilities for anticipated remediation costs are recorded on an
undiscounted basis when they are probable and reasonably estimable, generally no later than the completion of
feasibility studies, the Company’s commitment to a plan of action, or approval by regulatory agencies.
Environmental expenditures for capital projects that contribute to current or future operations generally are
capitalized and depreciated over their estimated useful lives.

In 20172018, 3M expended about $33approximately $27 million for capital projects related to protecting the
environment. This amount excludes expenditures for remediation actions relating to existing matters caused by past
operations that do not contribute to current or future revenues, which are expensed. Capital expenditures for
environmental purposes have included pollution control devices — such as wastewater treatment plant
improvements, scrubbers, containment structures, solvent recovery units and thermal oxidizers — at new and
existing facilities constructed or upgraded in the normal course of business. Consistent with the Company’s
emphasis on environmental responsibility, capital expenditures (other than for remediation projects) for known
projects are presently expected to be about $66approximately $75 million over the next two years for new or
expanded programs to build facilities or modify manufacturing processes to minimize waste and reduce emissions.

While the Company cannot predict with certainty the future costs of such cleanup activities, capital expenditures or
operating costs for environmental compliance, the Company does not believe they will have a material effect on its
capital expenditures, earnings or competitive position.

                                                  *        *        *
Environmental Matters and Litigation

The Company’s operations are subject to environmental laws and regulations including those pertaining to air
emissions, wastewater discharges, toxic substances, and the handling and disposal of solid and hazardous wastes
enforceable by national, state, and local authorities around the world, and private parties in the United States and
abroad. These laws and regulations provide, under certain circumstances, a basis for the remediation of
contamination, for restoration of or compensation for damages to natural resources, and for personal injury and
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 34 of 53



property damage claims. The Company has incurred, and will continue to incur, costs and capital expenditures in
complying with these laws and regulations, defending personal injury and property damage claims, and modifying
its business operations in light of its environmental responsibilities. In its effort to satisfy its environmental
responsibilities and comply with environmental laws and regulations, the Company has established, and periodically
updates, policies relating to environmental standards of performance for its operations worldwide.

Under certain environmental laws, including the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (CERCLA) and similar state laws, the Company may be jointly and
severally liable, typically with other companies, for the costs of remediation of environmental contamination at
current or former facilities and at off-site locations. The Company has identified numerous locations, most of which
are in the United States, at which it may have some liability. Please refer to the section entitled “Environmental
Liabilities and Insurance Receivables” that follows for information on the amount of the accrual.

Environmental Matters

As previously reported, the Company has been voluntarily cooperating with ongoing reviews by local, state, federal
(primarily the U.S. Environmental Protection Agency (EPA)), and international agencies of possible environmental
and health effects of various perfluorinated compounds, including perfluorooctanyl compounds such as
perfluorooctanoate (“PFOA”), perfluorooctane sulfonate (“PFOS”), perfluorohexane sulfonate (“PFHxS”), or
similar compounds (“PFCs”).other per- and polyfluoroalkyl substances (collectively “PFAS”). As a result of its
phase-out decision in May 2000, the Company no longer manufactures perfluorooctanylcertain PFAS compounds
including PFOA, PFOS, PFHxS, and their pre-cursor compounds. The company ceased manufacturing and using the
vast majority of these compounds within approximately two years of the phase-out announcement, and ceased all
manufacturing and the last significant use of this chemistry by the end of 2008. The Company continues to
manufacture a variety of shorter chain length PFAS compounds, including, but not limited to, pre-cursor compounds
to perfluorobutane sulfonate (PFBS). These compounds are used as input materials to a variety of products,
including engineered fluorinated fluids, fluoropolymers and fluorelastomers, as well as surfactants, additives, and
coatings. Through its ongoing life cycle management and its raw material composition identification processes
associated with the Company’s policies covering the use of all persistent and bio-accumulative materials, the
Company continues to review, control or eliminate the presence of certain PFCsPFAS in purchased materials or as
byproducts in some of 3M’s current fluorochemical manufacturing processes, products, and waste streams.

Regulatory activities concerning PFOA and/or PFOS continue in the United States, Europe and elsewhere, and
before certain international bodies. These activities include gathering of exposure and use information, risk
assessment, and consideration of regulatory approaches. As the database of studies of both PFOA and PFOS has
expanded, the EPA has developed human health effects documents summarizing the available data from these
studies. In February 2014, the EPA initiated external peer review of its draft human health effects documents for
PFOA and PFOS. The peer review panel met in August 2014. In May 2016, the EPA announced lifetime health
advisory levels for PFOA and PFOS at 70 parts per trillion (ppt) (superseding the provisional levels established by
the EPA in 2009 of 400 ppt for PFOA and 200 ppt for PFOS). Where PFOA and PFOS are found together, EPA
recommends that the concentrations be added together, and the lifetime health advisory for PFOA and PFOS
combined is also 70 ppt. Lifetime health advisories, while not which are non-enforceable, serve as guidance and are
benchmarks for determining ifnon-regulatory, provide information about concentrations of chemicals in tapdrinking
water from public utilitiescontaminants at which adverse health effects are safe for public consumption. In an
effortnot expected to occur over the specified exposure duration. To collect exposure information under the Safe
Drinking Water Act, the EPA published on May 2, 2012 a list of unregulated substances, including six PFCsPFAS,
required to be monitored during the period 2013-2015 by public water system suppliers to determine the extent of
their occurrence. Through January 2017, the EPA reported results for 4,920 public water supplies nationwide. Based
on the 2016 lifetime health advisory, 13 public water supplies exceed the level for PFOA and 46 exceed the level for
PFOS (unchanged from the July 2016 EPA summary). A technical advisory issued by EPA in September 2016 on
laboratory analysis of drinking water samples stated that 65 public water supplies had exceeded the combined level
for PFOA and PFOS. These results are based on one or more samples collected during the period 2012-2015 and do
not necessarily reflect current conditions of these public water supplies. EPA reporting does not identify the sources
of the PFOA and PFOS in the public water supplies. EPA has announced a forthcoming management plan.
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 35 of 53



The Company is continuing to make progress in its work, under the supervision of state regulators, to address its
historic disposal of PFCPFAS-containing waste associated with manufacturing operations at the Decatur, Alabama,
Cottage Grove, Minnesota, and Cordova, Illinois plants. As previously reported, the Company entered into a
voluntary remedial action agreement with the Alabama Department of Environmental Management (ADEM) to
address the presence of PFCsPFAS in the soil at the Company’s manufacturing facility in Decatur, Alabama.
Pursuant to a permit issued by ADEM, for approximately twenty years, the Company incorporated its wastewater
treatment plant sludge containing PFCsPFAS in fields at its Decatur facility. After a review of the available options
to address the presence of PFCsPFAS in the soil, ADEM agreed that the preferred remediation option is to use a
multilayer cap over the former sludge incorporation areas on the manufacturing site with subsequent groundwater
migration controls and treatment. Implementation of that plan continues and is expected to be, and construction of
the cap was substantially completed in 2018.

The Company continues to work with the Minnesota Pollution Control Agency (MPCA) pursuant to the terms of the
previously disclosed May 2007 Settlement Agreement and Consent Order to address the presence of certain
PFCsPFAS in the soil and groundwater at former disposal sites in Washington County, Minnesota (Oakdale and
Woodbury) and at the Company’s manufacturing facility at Cottage Grove, Minnesota. Under this agreement, the
Company’s principal obligations include (i) evaluating releases of certain PFCsPFAS from these sites and proposing
response actions; (ii) providing treatment or alternative drinking water upon identifying any level exceeding a
Health Based Value (“HBV”) or Health Risk Limit (“HRL”) (i.e., the amount of a chemical in drinking water
determined by the Minnesota Department of Health (MDH) to be safe for human consumption over a lifetime) for
certain PFCsPFAS for which a HBV and/or HRL exists as a result of contamination from these sites;
(iii) remediating identified sources of other PFCsPFAS at these sites that are not controlled by actions to remediate
PFOA and PFOS; and (iv) sharing information with the MPCA about certain perfluorinated compounds. During
2008, the MPCA issued formal decisions adopting remedial options for the former disposal sites in Washington
County, Minnesota (Oakdale and Woodbury). In August 2009, the MPCA issued a formal decision adopting
remedial options for the Company’s Cottage Grove manufacturing facility. During the spring and summer of 2010,
3M began implementing the agreed upon remedial options at the Cottage Grove and Woodbury sites. 3M
commenced the remedial option at the Oakdale site in late 2010. At each location the remedial options were
recommended by the Company and approved by the MPCA. Remediation work has been completed at the Oakdale
and Woodbury sites, and they are in an operational maintenance mode. Remediation will continue at the Cottage
Grove site during 20182019.

In August 2014, the Illinois EPA approved a request by the Company to establish a groundwater management zone
at its manufacturing facility in Cordova, Illinois, which includes ongoing pumping of impacted site groundwater,
groundwater monitoring and routine reporting of results.

In May 2017, the MDH issued new HBVs for PFOS and PFOA. The new HBVs are 35 ppt for PFOA and 27 ppt for
PFOS. In connection with its announcement, the MDH stated that “Drinking water with PFOA and PFOS, even at
the levels above the updated values, does not represent an immediate health risk. These values are designed to
reduce long-term health risks across the population and are based on multiple safety factors to protect the most
vulnerable citizens, which makes them overprotective for most of the residents in our state.” In December 2017, the
MDH issued a new HBV for perfluorobutane sulfonate (PFBS) of 2 ppb. In February 2018, the MDH published
reports finding no unusual rates of certain cancers or adverse birth outcomes (low birth rates or premature births)
among residents of Washington and Dakota counties in Minnesota.

The EPA announced a four-step action plan in May 2018 regarding PFAS, which includes evaluating the need to set
Safe Drinking Water Act maximum contaminant levels (MCLs) for PFOA and PFOS and beginning the steps
necessary to designate PFOA and PFOS as “hazardous substances” under CERCLA. In November 2018, EPA asked
for public comment on draft toxicity assessments for two PFAS compounds, including PFBS.

The U.S. Agency for Toxic Substances and Disease Registry (ATSDR) within the Department of Health and Human
Services released a draft Toxicological Profile for PFAS for public review and comment in June 2018. In the draft
report, ATSDR proposed draft Minimal Risk Levels (MRLs) for PFOS, PFOA and several other PFAS. An MRL is
an estimate of the daily human exposure to a hazardous substance that is likely to be without appreciable risk of
adverse non-cancer health effects over a specified duration of exposure. MRLs are not intended to define cleanup or
action levels for ATSDR or other agencies. In August 2018, 3M submitted comments on the ATSDR proposal,
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 36 of 53



noting that there are major shortcomings with the current draft, especially with the MRLs, and that the ATSDR’s
profile must reflect the best science and full weight of evidence known about these chemicals.

In several states, the state legislature or the state environmental agency have been evaluating or have taken actions
related to cleanup standards, groundwater values or drinking water values for PFOS, PFOA, and other PFAS.

The Company cannot predict what additional regulatory actions arising from the foregoing proceedings and
activities, if any, may be taken regarding such compounds or the consequences of any such actions.

Alabama Environmental Litigation
Litigation Related to Historical PFAS Manufacturing Operations in Alabama

As previously reported, a former employee filed a purportedputative class action lawsuit in 2002 in the Circuit Court
of Morgan County, Alabama (the “St. John case”), seeking unstated damages and alleging that the plaintiffs suffered
fear, increased risk, subclinical injuries, and property damage from exposure to certain perfluorochemicals at or near
the Company’s Decatur, Alabama, manufacturing facility. The court in 2005 granted the Company’s motion to
dismiss the named plaintiff’s personal injury-related claims on the basis that such claims are barred by the
exclusivity provisions of the state’s Workers Compensation Act. The plaintiffs’ counsel filed an amended complaint
in November 2006, limiting the case to property damage claims on behalf of a purportedputative class of residents
and property owners in the vicinity of the Decatur plant. In June 2015, the plaintiffs filed an amended complaint
adding additional defendants, including BFI Waste Management Systems of Alabama, LLC; BFI Waste
Management of North America, LLC; the City of Decatur, Alabama; Morgan County, Alabama; Municipal Utilities
Board of Decatur; and Morgan County, Alabama, d/b/a Decatur Utilities.

In 2005, the judge -- – in a second purportedputative class action lawsuit filed by three residents of Morgan County,
Alabama, seeking unstated compensatory and punitive damages involving alleged damage to their property from
emissions of certain perfluorochemical compounds from the Company’s Decatur, Alabama, manufacturing facility
that formerly manufactured those compounds (the “Chandler case”) -- – granted the Company’s motion to abate the
case, effectively putting the case on hold pending the resolution of class certification issues in the St. John case.
Despite the stay, plaintiffs filed an amended complaint seeking damages for alleged personal injuries and property
damage on behalf of the named plaintiffs and the members of a purportedputative class. No further action in the case
is expected unless and until the stay is lifted.

In February 2009, a resident of Franklin County, Alabama, filed a purportedputative class action lawsuit in the
Circuit Court of Franklin County (the “Stover case”) seeking compensatory damages and injunctive relief based on
the application by the Decatur utility’s wastewater treatment plant of wastewater treatment sludge to farmland and
grasslands in the state that allegedly contain PFOA, PFOS and other perfluorochemicals. The named plaintiff seeks
to represent a class of all persons within the State of Alabama who have had PFOA, PFOS, and other
perfluorochemicals released or deposited on their property. In March 2010, the Alabama Supreme Court ordered the
case transferred from Franklin County to Morgan County. In May 2010, consistent with its handling of the other
matters, the Morgan County Circuit Court abated this case, putting it on hold pending the resolution of the class
certification issues in the St. John case.

In October 2015, West Morgan-East Lawrence Water & Sewer Authority (Water Authority) filed an individual
complaint against 3M Company, Dyneon, L.L.C, and Daikin America, Inc., in the U.S. District Court for the
Northern District of Alabama. The complaint also includes representative plaintiffs who brought the complaint on
behalf of themselves, and a class of all owners and possessors of property who use water provided by the Water
Authority and five local water works to which the Water Authority supplies water (collectively, the “Water
Utilities”). The complaint seeks compensatory and punitive damages and injunctive relief based on allegations that
the defendants’ chemicals, including PFOA and PFOS from their manufacturing processes in Decatur, have
contaminated the water in the Tennessee River at the water intake, and that the chemicals cannot be removed by the
water treatment processes utilized by the Water Authority. In September 2016, the court granted 3M’s motion to
dismiss plaintiffs’ trespass claims with prejudice, negligence claims for personal injuries, and private nuisance
claims, and denied the motion to dismiss the plaintiffs’ negligence claims for property damage, public nuisance,
abatement of nuisance, battery and wantonness.
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 37 of 53



In June 2016, the Tennessee Riverkeeper, Inc. (Riverkeeper), a non-profit corporation, filed a lawsuit in the U.S.
District Court for the Northern District of Alabama against 3M; BFI Waste Systems of Alabama; the City of
Decatur, Alabama; and the Municipal Utilities Board of Decatur, Morgan County, Alabama. The complaint alleges
that the defendants violated the Resource Conservation and Recovery Act in connection with the disposal of certain
PFCsPFAS through their ownership and operation of their respective sites. The complaint further alleges such
practices may present an imminent and substantial endangerment to health and/or the environment and that
Riverkeeper has suffered and will continue to suffer irreparable harm caused by defendants’ failure to abate the
endangerment unless the court grants the requested relief, including declaratory and injunctive relief.

In August 2016, a group of over 200 plaintiffs filed a putative class action against West Morgan-East Lawrence
Water and Sewer Authority (Water Authority), 3M, Dyneon, Daikin, BFI, and the City of Decatur in state court in
Lawrence County, Alabama. Plaintiffs are residents of Lawrence, Morgan and other counties who are or have been
customers of the Water Authority. They contend defendants have released PFCsPFAS that contaminate the
Tennessee River and, in turn, their drinking water, causing damage to their health and properties. In January 2017,
the court in the St. John case, discussed above, stayed this litigation pending resolution of the St. John case.

In September 2016, the Water Works and Sewer Board of the City of Gadsden, Alabama filed a lawsuit in the
Circuit Court of Etowah County Alabama against 3M and various carpet manufacturers. The complaint alleges that
PFCs from the defendants’ facilities contaminated the Coosa River as its raw water source for drinking water and
seeks unstated damages for the installation and operation of a filtration system, expenses to monitor PFC levels, and
lost profits and sales.

In January 2017, several hundred plaintiffs sued 3M, its subsidiary Dyneon, and Daikin America in Lawrence and
Morgan Counties, Alabama. The plaintiffs are owners of property, residents, and holders of property interests who
receive their water from the West Morgan-East Lawrence Water and Sewer Authority (Water Authority). They
assert common law claims for negligence, nuisance, trespass, wantonness, and battery, and they seek injunctive
relief and punitive damages. The plaintiffs contend that the defendants own and operate manufacturing and disposal
facilities in Decatur that have released and continue to release PFOA, PFOS and related chemicals into the
groundwater and surface water of their sites, resulting in discharge into the Tennessee River. The plaintiffs also
contend that the defendants have discharged into Bakers Creek and the Decatur Utilities Dry Creek Wastewater
Treatment Plant, which, in turn, discharges wastewater containing these chemicals into the Tennessee River. The
plaintiffs contend that, as a result of the alleged discharges, the water supplied by the Water Authority to the
plaintiffs was, and is, contaminated with PFOA, PFOS, and related chemicals at a level dangerous to humans.

In May 2017, the Water Works and Sewer Board of the Town of Centre, Alabama filed a lawsuit in the Circuit
Court of Cherokee County Alabama against 3M, DuPont, and various carpet and textile manufacturers. The
complaint alleges that PFCs from the defendants’ facilities contaminated the town’s raw water source for drinking
water and seeks unstated damages for the installation and operation of a filtration system, expenses to monitor PFC
levels, lost profits and sales, and injunctive relief.

In November 2017, a purportedputative class action (the “King” case) was filed against 3M, its subsidiary Dyneon,
Daikin America, and the West Morgan-East Lawrence Water and Sewer Authority (Water Authority) in the U.S.
District Court for the Northern District of Alabama. The plaintiffs are residents of Lawrence and Morgan County,
Alabama who receive their water from the Water Authority. They assert various common law claims, including
negligence, nuisance, wantonness, and fraudulent concealment, and they seek injunctive relief, attorneys’ fees,
compensatory and punitive damages for their alleged personal injuries. The plaintiffs contend that the defendants
own and operate manufacturing and disposal facilities in Decatur that have released and continue to release PFOA,
PFOS and related chemicals into the groundwater and surface water of their sites, resulting in discharge into the
Tennessee River. The plaintiffs also contend that the defendants have discharged chemicals into the Decatur Utilities
Dry Creek Wastewater Treatment Plant, which, in turn, dischargesdischarged wastewater containing these chemicals
into the Tennessee River. The plaintiffs contend that, as a result of the alleged discharges, the water supplied by the
Water Authority to the plaintiffs was, and is, contaminated with PFOA, PFOS, and related chemicals at a level
dangerous to humans.

In January 2018, certain property owners in Trinity, Alabama filed a lawsuit against 3M, Dyneon, and three
unnamed defendants in the U.S. District Court for the Northern District of Alabama. The plaintiffs assert claims for
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 38 of 53



negligence, strict liability, trespass, nuisance, wanton and reckless conduct, and citizen suit claims for violation of
the Resource Conservation and Recovery Act. They allege these claims arise from the defendants’ contamination of
their property by disposal of PFAS in a landfill located on their property. The plaintiffs seek compensatory and
punitive damages and a court order directing the defendants to remediate all PFAS contamination on their property.
In September 2018, the case was dismissed by stipulation of the parties.

In September 2018, an individual plaintiff filed a lawsuit in the U.S. District Court for the Northern District of
Alabama raising allegations and claims substantially similar to those asserted by plaintiffs in the King case.

Litigation Related to Historical PFAS Manufacturing Operations in Minnesota

In July 2016, the City of Lake Elmo filed a lawsuit in the U.S. District Court for the District of Minnesota against
3M alleging that the City suffered damages from drinking water supplies contaminated with PFAS, including costs
to construct alternative sources of drinking water. The parties mediated in August 2018 and again in December
2018. Although the parties did not reach a resolution, discussions continue. Trial is scheduled to begin in September
2019.

Minnesota Environmental Litigation
State Attorneys General Litigation related to PFAS

In December 2010, the State of Minnesota, by its Attorney General Lori Swanson, acting in its capacity as trustee of
the natural resources of the State of Minnesota, filed a lawsuit in Hennepin County District Court against 3M to
recover damages (including unspecified assessment costs and reasonable attorney’s fees) for alleged injury to,
destruction of, and loss of use of certain of the State’s natural resources under the Minnesota Environmental
Response and Liability Act (MERLA) and the Minnesota Water Pollution Control Act (MWPCA), as well as
statutory nuisance and common law claims of trespass, nuisance, and negligence with respect to the presence of
PFCsPFAS in the groundwater, surface water, fish or other aquatic life, and sediments (the “NRD Lawsuit”). The
State also seekssought declarations under MERLA that 3M is responsible for all damages the State may suffer in the
future for injuries to natural resources from releases of PFCsPFAS into the environment, and under MWPCA that
3M is responsible for compensation for future loss or destruction of fish, aquatic life, and other damages. under the
MWPCA. In September 2017, the State’s damages expert submitted a report that contendscontended the State
incurred $5 billion in damages. In November 2017, the State of Minnesota filed a motion for leave to amend its
complaint to seek punitive damages from 3M, and 3M filed a motion for summary judgment contending, among
other things, that the State’s claims arewere barred by the applicable statute of limitations. A hearing on those
motions was held in December 2017. In December 2017, the court urged the parties to attempt to resolve the
litigation before trial, and in January 2018, the court appointed a mediator to facilitate that process. If the parties are
not able to resolve the matter, the trial is scheduled to begin in February 2018. An adverse ruling or judgment,
settlement, or unfavorable development in the NRD Lawsuit could result in future charges that could have a material
adverse effect on the Company’s results of operations or cash flows in the period in which they are recorded and on
the consolidated financial position of the Company. No liability has been recorded because the Company believes
any such liability is not probable and estimableIn February 2018, 3M and the State of Minnesota reached a
resolution of the NRD Lawsuit. Under the terms of the settlement, 3M agreed to provide an $850 million grant to the
State for a special “3M Water Quality and Sustainability Fund.” This Fund will enable projects that support water
sustainability in the Twin Cities East Metro region, such as continued delivery of water to residents and enhancing
groundwater recharge to support sustainable growth. The projects will also result in habitat and recreation
improvements, such as fishing piers, trails, and open space preservation. 3M recorded a pre-tax charge of $897
million, inclusive of legal fees and other related obligations, in the first quarter of 2018 associated with the
resolution of this matter.

In June 2018, the State of New York, by its Attorney General, filed a lawsuit in Albany Country Supreme Court
against 3M, Tyco Fire Products LP, Chemguard, Inc., Buckeye Fire Equipment Co., National Foam, Inc., and
Kidde-Fenwal, Inc., seeking to recover the costs incurred in responding to the contamination caused by Aqueous
Film Forming Foam (AFFF) manufactured by 3M and others; damages for injury to, destruction of, and loss of the
State’s natural resources and related recreational series; and property damage.
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 39 of 53



In July 2018, the now former governor of Michigan requested that the now former Michigan Attorney General file a
lawsuit against 3M and others related to PFAS in a public letter. The new Michigan Attorney General has not yet
announced whether she will do so.

In December
In November 2011, the Metropolitan Council filed a motion to intervene and a complaint in the NRD Lawsuit
seeking compensatory damages and other legal, declaratory and equitable relief, including reasonable attorneys’
fees, for costs and fees that the Metropolitan Council alleges it will be required to assess at some time in the future if
the MPCA imposes restrictions on Metropolitan Council’s PFOS discharges to the Mississippi River, including the
installation and maintenance of a water treatment system. The Metropolitan Council’s intervention motion was
based on several theories, including common law negligence, and statutory claims under MERLA for response
costs, and under the Minnesota Environmental Rights Act (MERA) for declaratory and equitable relief against 3M
for PFOS and other PFC pollution of the waters and sediments of the Mississippi River. 3M did not object to the
motion to intervene. In January 2012, 3M answered the Metropolitan Council’s complaint and filed a counterclaim
alleging that the Metropolitan Council discharges PFCs to the Mississippi River and discharges PFC-containing
sludge and bio solids from one or more of its wastewater treatment plants onto agricultural lands and local area
landfills. Accordingly, 3M’s complaint against the Metropolitan Council asked that if the court finds that the State is
entitled to any of the damages it sought, 3M be awarded contribution and apportionment from the Metropolitan
Council, including attorneys’ fees, under MERLA, and contribution from and liability for the Metropolitan
Council’s proportional share of damages awarded to the State under the MWPCA, as well as under statutory
nuisance and common law theories of trespass, nuisance, and negligence. 3M also sought declaratory relief under
MERA. In May 2017, the Metropolitan Council paid 3M approximately $1 million and agreed to dismiss its claims
against 3M. As part of the settlement agreement, 3M agreed to dismiss its claims against the Metropolitan Council.

In April 2012, 3M filed a motion to disqualify the State of Minnesota’s counsel, Covington & Burling, LLP
(Covington). In October 2012, the court granted 3M’s motion to disqualify Covington as counsel to the State, and
the State and Covington appealed the court’s disqualification to the Minnesota Court of Appeals. In July 2013, the
Minnesota Court of Appeals affirmed the district court’s disqualification order. In October 2013, the Minnesota
Supreme Court granted both the State’s and Covington’s petition for review of the decision of the Minnesota Court
of Appeals. In April 2014, the Minnesota Supreme Court affirmed in part, reversed in part, and remanded the case to
the district court for further proceedings. The district court took evidence on the disqualification issues at a hearing
in October 2015. In February 2016, the district court ruled that Covington violated the professional ethics rule
against representing a client (here the State of Minnesota) in the same or substantially related matter where that
person’s interests are materially adverse to the interests of a former client (3M). The district court, however, denied
3M’s motion to disqualify Covington because it further found that 3M impliedly waived by delaying to assert the
conflict. Other activity in the case, which had been stayed pending the outcome of the disqualification issue, has
resumed. Trial of the NRD Lawsuit is scheduled to begin in February 2018. In a separate but related action, the
Company filed suit in the Ramsey County District Court against Covington for breach of its fiduciary duties to the
Company and for breach of contract arising out of Covington’s representation of the State of Minnesota in the NRD
Lawsuit. In September 2016, the court granted 3M’s motion for leave to amend the complaint to plead punitive
damages. In February 2017, Covington settled this lawsuit with a payment by Covington or its insurer to 3M that is
not material to 3M’s results of operations or financial condition.
2018, the State of Ohio, through its Attorney General, filed a lawsuit in the Common Pleas Court of Lucas County,
Ohio against 3M, Tyco Fire Products LP, Chemguard, Inc., Buckeye Fire Equipment Co., National Foam, Inc., and
Angus Fire Armour Corp., seeking injunctive relief and compensatory and punitive damages for remediation costs
and alleged injury to Ohio natural resources from AFFF manufacturers.

Aqueous Film Forming Foam (AFFF) Environmental
In July 2016, the City of Lake Elmo filed a lawsuit in the U.S. District Court for the District of Minnesota against
3M alleging that the City suffered damages from drinking water supplies contaminated with PFCs, including costs to
construct alternative sources of drinking water. Trial is scheduled to begin in September 2019.

Aqueous Film Forming Foam (AFFF) Litigation

3M manufactured and marketed Aqueous Film Forming Foam (AFFF) for use in firefighting at airports and military
bases from approximately 1963 to 2000. As of December 31, 2017, twelve purported2018, 85 putative class
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 40 of 53



actionsaction and other lawsuits have been filed against 3M and other defendants in various state and federal courts
in Arizona, Colorado, Delaware, Florida, Massachusetts, New Jersey, New York, Ohio, Pennsylvania, Colorado, and
New York alleging that and Washington where current or former airports, military bases, or fire training facilities
are or were located. In these cases, plaintiffs typically allege that certain PFCsPFAS used in AFFF contaminated the
soil and groundwater where AFFF was used at current or former airports and air force military bases located in
Colorado, Pennsylvania, and New York. An individual complaint also has been filed in federal court Pennsylvania.
The plaintiffs in these cases generally allege that contaminated groundwater has caused various injuries,
includingand seek damages for loss of use and enjoyment of their properties, diminished property values,
investigation costs, and remediation costs. Some, and in some cases seek, personal injury and funds for medical
monitoring. Several companies have been sued along with 3M, including Ansul Co. (acquired by Tyco, Inc.), Angus
Fire, Buckeye Fire Protection Co., Chemguard, National Foam, Inc., and United Technologies Corp.

In December 2018, the U.S. Judicial Panel on Multidistrict Litigation granted motions to transfer and consolidate all
AFFF cases pending in federal courts to the U.S. District Court for the District of South Carolina to be managed in a
multi-district litigation (MDL) proceeding to centralize pre-trial proceedings. As of December 31, 2018, there were
85 cases in the MDL.

Other PFAS-related Environmental Litigation

3M manufactured and sold products containing various perfluorooctanyl compounds (PFOA and PFOS), including
Scotchgard, for several decades. Starting in 2017, 3M has been served with individual and putative class action
complaints in various state and federal courts alleging, among other things, that 3M’s customers’ improper disposal
of PFOA and PFOS resulted in the contamination of groundwater or surface water. The plaintiffs in these cases
generally allege that 3M failed to warn its customers about the hazards of improper disposal of the product. They
also generally allege that contaminated groundwater has caused various injuries, including personal injury, loss of
use and enjoyment of their properties, diminished property values, investigation costs, and remediation costs.
Several companies have been sued along with 3M, including Saint-Gobain Performance Plastics Corp., Honeywell
International Inc. f/k/a Allied-Signal Inc. and/or AlliedSignal Laminate Systems, Inc., E.I. DuPont De Nemours and
Co., and various carpet manufacturers.
In November 2016, the Town of Barnstable, MA filed an individual action in the U.S. District Court for the District
of Massachusetts seeking unstated compensatory and punitive damages and other relief against 3M and other
suppliers of AFFF for alleged contamination of the aquifer supplying drinking water to the Hyannis water system.
The town seeks to recover costs associated with the investigation, treatment, remediation, and monitoring of
drinking water supplies allegedly contaminated with certain PFCs used in AFFF. In January 2017, the County of
Barnstable, MA, filed an individual action in the U.S. District Court for the District of Massachusetts seeking
unstated compensatory and punitive damages and other relief (including indemnification and contribution in
connection with claims asserted against the County by the Town of Barnstable) against 3M and other suppliers of
AFFF for alleged contamination of the aquifer supplying drinking water to the Hyannis water system.


In New York, 3M is defending 22 individual cases and one putative class action
In February 2017, husband and wife plaintiffs sued 3M and other defendants in federal court in Pennsylvania,
alleging personal injury, loss of consortium and companionship, and associated damages.

In March 2017, plaintiff residents of Suffolk County, Long Island filed a class action complaint in state court in
Suffolk County New York, naming the County and 3M and other alleged manufacturers of AFFF products. The
action was removed to the Eastern District of New York.

In August 2017, three class action complaints were filed in state court in New York against 3M and other defendants
including the Port Authority of New York and New Jersey. Plaintiffs allege PFC contamination of the local water
supply linked to AFFF at Stewart Air National Guard Base and Stewart International Airport. The Port Authority is
the leaseholder of the airport. All three cases have classes for diminution of property and medical monitoring. In
September 2017, co-defendant Tyco removed all three cases to the U.S. District Court for the Southern District of
New York.
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 41 of 53



In October 2017, a class action complaint was filed in Suffolk County, New York against 3M and others regarding
PFCs allegedly released at the Suffolk County Firematics Training Facility. In November 2017, co-defendant
National Foam removed the case to the U.S. District Court for the Eastern District of New York.

In December 2017, a complaint was filed by a group of 26 plaintiffs in Suffolk County, New York against 3M and
others regarding PFCs allegedly released at Gabreski Airport.

In December 2017, a complaint was filed by the Suffolk County Water District in December 2017 in the U.S.
District Court for the Eastern District of New York against 3M and others regarding PFCs allegedly released at
Gabreski Airport and Suffolk County Firematics Training Facility.

Other Environmental Litigation

In September 2017, three complaints were filed in the U.S. District Court for the Northern District of New York
against 3M, Saint-Gobain Performance Plastics Corp. (“Saint-Gobain”), Honeywell International Inc.
(“Honeywell”) and E.I. DuPont De Nemours and Company. Plaintiffs allege that 3M manufactured and sold PFOA
that was used for manufacturing purposes at Saint-Gobain’s and Honeywell’s facilities located in the Village of
Hoosick Falls and the Town of Hoosick. Plaintiffs claim that the drinking water around Hoosick Falls became
contaminated with unsafe levels of PFOA due to the activities of the defendants, and allege that they suffered bodily
injury due to the ingestion and inhalation of PFOA. Plaintiffs seek unstated compensatory, consequential, and
punitive damages, as well as attorneys’ fees and costs.

On December 1, 2017, eight plaintiffs filed a 12-countIn Michigan, two putative class actionactions are pending in
the U.S. District Court for the Western District of Michigan against 3M, and Wolverine World Wide and Waste
Management, Inc., alleging(Wolverine) and other defendants. The complaints include some or all of the following
claims: negligence, trespass, intentional and negligent infliction of emotional distress, battery, products liability,
public and private nuisance, fraudulent concealment, and unjust enrichment. Each count was filed against each
defendant. The action arisesThe actions arise from Wolverine’s allegedly improper disposal of materials and wastes
related to their shoe manufacturing operations. Plaintiffs allege Wolverine used 3M Scotchgard in its manufacturing
process and that chemicals from 3M’s product have contaminated the environment after being disposed of near
drinking water sources. In addition to the two federal court class actions, as of December 31, 2018, 3M has been
named as defendant in 214 private individual actions in Michigan state court based on similar allegations. Wolverine
also filed a third-party complaint against 3M in a suit by the State of Michigan against Wolverine seeking to compel
Wolverine to investigate and address contamination associated with its historic disposal activity.

In Alabama, 3M is defending two lawsuits filed in state court by local public water suppliers relating to 3M’s sale of
PFAS-containing products to carpet manufacturers in Georgia. The plaintiffs in these cases allege that the carpet
manufacturers improperly discharged PFOA and PFOS into the surface water and groundwater, contaminating
drinking water supplies of cities located downstream along the Coosa River.

In Delaware, 3M is defending one putative class action filed in federal court relating to alleged contamination
allegedly caused by waste from Wolverine World Wide, which used Scotchgard in its manufacture of leather
products. 3M allegedly supplied Scotchgard to Wolverine.

In Maine, 3M is defending one individual action in federal court relating to contamination of drinking water and
dairy farm operations by PFAS from wastewater sludge. Plaintiffs contend that PFAS entered the wastewater via
discharge from another company’s facility in Kennebunk, Maine.

In New Jersey, 3M is defending one putative class action in federal court that relates to the DuPont “Chambers
Works” plant. Plaintiffs allege that PFAS compounds from the plant have contaminated private wells for drinking
water.

In October 2018, 3M and other defendants, including DuPont and Chemours, were named in a putative class action
in the U.S. District Court for the Southern District of Ohio. The named plaintiff, a firefighter allegedly exposed to
PFAS chemicals through his use of firefighting foam, purports to represent a class of “all individuals residing within
the United States who, at the time a class is certified in this case, have detectable levels of PFAS materials in their
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 42 of 53



blood serum.” The plaintiff brings claims for negligence, battery, and conspiracy, but does not seek damages for
personal injury, medical monitoring, or property damage. Instead, the plaintiff seeks an order finding the defendants
“are liable and responsible for the PFAS in Plaintiff’s and the class members’ blood and/or bodies” and an order
“establishing an independent panel of scientists” to be “tasked with independently studying, evaluating, reviewing,
identifying, publishing, and notifying/informing the Class” of research results.

Other Environmental Litigation

In July 2018, the Company, along with more than 120 other companies, was served with a complaint seeking cost
recovery and contribution towards the cleaning up of approximately eight miles of the Lower Passaic River in New
Jersey. The plaintiff, Occidental Chemical Corporation, alleges that it agreed to design and pay the estimated $165
million cost to remove and cap sediment containing eight chemicals of concern, including PCBs and dioxins. The
complaint seeks to spread those costs among the defendants, including the Company. The Company’s involvement
in the case relates to its past use of two commercial drum conditioning facilities in New Jersey. Whether, and to
what extent, the Company may be required to contribute to the costs at issue in the case remains to be determined.

For environmental litigation matters described in this section for which a above, no liability, if any, has been
recorded, as the Company believes the amount recorded, as well as the possible loss or range of loss in excess of the
established accrual is not material to the Company’s consolidated results of operations or financial condition.
Forliability in those matters for which a liability has not been recorded, the Company believes any such liability is
not probable and estimable and the Company is not able to estimate a possible loss or range of loss at this time.

Environmental Liabilities and Insurance Receivables

As of December 31, 20172018, the Company had recorded liabilities of $2825 million for estimated “environmental
remediation” costs based upon an evaluation of currently available facts with respect to each individual site and also
recorded related insurance receivables of $8 million. The Company records liabilities for remediation costs on an
undiscounted basis when they are probable and reasonably estimable, generally no later than the completion of
feasibility studies or the Company’s commitment to a plan of action. Liabilities for estimated costs of environmental
remediation, depending on the site, are based primarily upon internal or third-party environmental studies, and
estimates as to the number, participation level and financial viability of any other potentially responsible parties, the
extent of the contamination and the nature of required remedial actions. The Company adjusts recorded liabilities as
further information develops or circumstances change. The Company expects that it will pay the amounts recorded
over the periods of remediation for the applicable sites, currently ranging up to 20 years.

As of December 31, 20172018, the Company had recorded liabilities of $2559 million for “other environmental
liabilities” based upon an evaluation of currently available facts to implement the Settlement Agreement and
Consent Order with the MPCA, (including the best estimate of the probable liability under the settlement of the
NRD Lawsuit for interim treatment of municipal and private wells), the remedial action agreement with ADEM, and
to address trace amounts of perfluorinated compounds in drinking water sources in the City of Oakdale, Minnesota,
as well as presence in the soil and groundwater at the Company’s manufacturing facilities in Decatur, Alabama, and
Cottage Grove, Minnesota, and at two former disposal sites in Washington County, Minnesota (Oakdale and
Woodbury). The Company expects that most of the spending will occur over the next four years. During the first
quarter of 2017, the Company collected from its insurer the outstanding receivable of $15 million related to “other
environmental liabilities.”

It is difficult to estimate the cost of environmental compliance and remediation given the uncertainties regarding the
interpretation and enforcement of applicable environmental laws and regulations, the extent of environmental
contamination and the existence of alternative cleanup methods. Developments may occur that could affect the
Company’s current assessment, including, but not limited to: (i) changes in the information available regarding the
environmental impact of the Company’s operations and products; (ii) changes in environmental regulations, changes
in permissible levels of specific compounds in drinking water sources, or changes in enforcement theories and
policies, including efforts to recover natural resource damages; (iii) new and evolving analytical and remediation
techniques; (iv) success in allocating liability to other potentially responsible parties; and (v) the financial viability
of other potentially responsible parties and third-party indemnitors. For sites included in both “environmental
remediation liabilities” and “other environmental liabilities,” at which remediation activity is largely complete and
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 43 of 53



remaining activity relates primarily to operation and maintenance of the remedy, including required post-
remediation monitoring, the Company believes the exposure to loss in excess of the amount accrued would not be
material to the Company’s consolidated results of operations or financial condition. However, for locations at which
remediation activity is largely ongoing, the Company cannot estimate a possible loss or range of loss in excess of the
associated established accruals for the reasons described above.
         CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 44 of 53




20172018 Form 10K

Cautionary Note Concerning Factors That May Affect Future Results

This Annual Report on Form 10-K, including “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” in Item 7, contains forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995. The Company may also make forward-looking statements in other reports filed with
the Securities and Exchange Commission, in materials delivered to shareholders and in press releases. In addition,
the Company’s representatives may from time to time make oral forward-looking statements.

Forward-looking statements relate to future events and typically address the Company’s expected future business
and financial performance. Words such as “plan,” “expect,” “aim,” “believe,” “project,” “target,” “anticipate,”
“intend,” “estimate,” “will,” “should,” “could,” “forecast” and other words and terms of similar meaning, typically
identify such forward-looking statements. In particular, these include, among others, statements relating to:
      the Company’s strategy for growth, future revenues, earnings, cash flow, uses of cash and other measures
          of financial performance, and market position,
      worldwide economic, political, and capital markets conditions, such as interest rates, foreign currency
          exchange rates, financial conditions of our suppliers and customers, and natural and other disasters or
          climate change affecting the operations of the Company or our suppliers and customers,
      new business opportunities, product development, and future performance or results of current or
          anticipated products,
      the scope, nature or impact of acquisition, strategic alliance and divestiture activities,
      the outcome of contingencies, such as legal and regulatory proceedings,
      future levels of indebtedness, common stock repurchases and capital spending,
      future availability of and access to credit markets,
      pension and postretirement obligation assumptions and future contributions,
      asset impairments,
      tax liabilities,
      information technology security, and
      the effects of changes in tax, (including the newly enacted Tax Cuts and Jobs Act), environmental and other
          laws and regulations in the United States and other countries in which we operate.

The Company assumes no obligation to update or revise any forward-looking statements.

Forward-looking statements are based on certain assumptions and expectations of future events and trends that are
subject to risks and uncertainties. Actual future results and trends may differ materially from historical results or
those reflected in any such forward-looking statements depending on a variety of factors. Important information as
to these factors can be found in this document, including, among others, “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” under the headings of “Overview,” “Financial Condition and
Liquidity” and annually in “Critical Accounting Estimates.” Discussion of these factors is incorporated by reference
from Part I, Item 1A, “Risk Factors,” of this document, and should be considered an integral part of Part II, Item 7,
“Management’s Discussion and Analysis of Financial Condition and Results of Operations.” For additional
information concerning factors that may cause actual results to vary materially from those stated in the forward-
looking statements, see our reports on Form 10-K, 10-Q and 8-K filed with the SEC from time to time.

Item 1A. Risk Factors.

Provided below is a cautionary discussion of what we believe to be the most important risk factors applicable to the
Company. Discussion of these factors is incorporated by reference into and considered an integral part of
Part II, Item 7, “Management’s Discussion and Analysis of Financial Conditions and Results of Operations.”

                                                *        *        *
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 45 of 53




                                                  *        *        *

* The Company’s future results may be affected by various legal and regulatory proceedings and legal compliance
risks, including those involving product liability, antitrust, intellectual property, environmental, the U.S. Foreign
Corrupt Practices Act and other anti-bribery, anti-corruption, or other matters. The outcome of these legal
proceedings may differ from the Company’s expectations because the outcomes of litigation, including regulatory
matters, are often difficult to reliably predict. Various factors or developments can lead the Company to change
current estimates of liabilities and related insurance receivables where applicable, or make such estimates for
matters previously not susceptible of reasonable estimates, such as a significant judicial ruling or judgment, a
significant settlement, significant regulatory developments or changes in applicable law. A future adverse ruling,
settlement or unfavorable development could result in future charges that could have a material adverse effect on the
Company’s results of operations or cash flows in any particular period. For a more detailed discussion of the legal
proceedings involving the Company and the associated accounting estimates, see the discussion in Note 1415
“Commitments and Contingencies” within the Notes to Consolidated Financial Statements.

                                                  *        *        *

Environmental Law Compliance

3M’s manufacturing operations are affected by national, state and local environmental laws around the world. 3M
has made, and plans to continue making, necessary expenditures for compliance with applicable laws. 3M is also
involved in remediation actions relating to environmental matters from past operations at certain sites (refer to
“Environmental Matters and Litigation” in Note 1415, Commitments and Contingencies).

Environmental expenditures relating to existing conditions caused by past operations that do not contribute to
current or future revenues are expensed. Reserves for liabilities for anticipated remediation costs are recorded on an
undiscounted basis when they are probable and reasonably estimable, generally no later than the completion of
feasibility studies, the Company’s commitment to a plan of action, or approval by regulatory agencies.
Environmental expenditures for capital projects that contribute to current or future operations generally are
capitalized and depreciated over their estimated useful lives.

In 20162017, 3M expended about $2833 million for capital projects related to protecting the environment. This
amount excludes expenditures for remediation actions relating to existing matters caused by past operations that do
not contribute to current or future revenues, which are expensed. Capital expenditures for environmental purposes
have included pollution control devices — such as wastewater treatment plant improvements, scrubbers,
containment structures, solvent recovery units and thermal oxidizers — at new and existing facilities constructed or
upgraded in the normal course of business. Consistent with the Company’s emphasis on environmental
responsibility, capital expenditures (other than for remediation projects) for known projects are presently expected to
be about $7066 million over the next two years for new or expanded programs to build facilities or modify
manufacturing processes to minimize waste and reduce emissions.

While the Company cannot predict with certainty the future costs of such cleanup activities, capital expenditures or
operating costs for environmental compliance, the Company does not believe they will have a material effect on its
capital expenditures, earnings or competitive position.

                                                  *        *        *
Environmental Matters and Litigation

The Company’s operations are subject to environmental laws and regulations including those pertaining to air
emissions, wastewater discharges, toxic substances, and the handling and disposal of solid and hazardous wastes
enforceable by national, state, and local authorities around the world, and private parties in the United States and
abroad. These laws and regulations provide, under certain circumstances, a basis for the remediation of
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 46 of 53



contamination, for restoration of or compensation for damages to natural resources, and for personal injury and
property damage claims. The Company has incurred, and will continue to incur, costs and capital expenditures in
complying with these laws and regulations, defending personal injury and property damage claims, and modifying
its business operations in light of its environmental responsibilities. In its effort to satisfy its environmental
responsibilities and comply with environmental laws and regulations, the Company has established, and periodically
updates, policies relating to environmental standards of performance for its operations worldwide.

Under certain environmental laws, including the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and similar state laws, the Company may be jointly and severally liable,
typically with other companies, for the costs of remediation of environmental contamination at current or former
facilities and at off-site locations. The Company has identified numerous locations, most of which are in the United
States, at which it may have some liability. Please refer to the section entitled “Environmental Liabilities and
Insurance Receivables” that follows for information on the amount of the accrual.

Environmental Matters

As previously reported, the Company has been voluntarily cooperating with ongoing reviews by local, state, federal
(primarily the U.S. Environmental Protection Agency (EPA)), and international agencies of possible environmental
and health effects of various perfluorinated compounds, including perfluorooctanyl compounds such as
perfluorooctanoate (“PFOA”), perfluorooctane sulfonate (“PFOS”), or similar compounds (“PFCs”). As a result of
its phase-out decision in May 2000, the Company no longer manufactures perfluorooctanyl compounds. The
company ceased manufacturing and using the vast majority of these compounds within approximately two years of
the phase-out announcement, and ceased all manufacturing and the last significant use of this chemistry by the end
of 2008. Through its ongoing life cycle management and its raw material composition identification processes
associated with the Company’s policies covering the use of all persistent and bio-accumulative materials, the
Company continues to control or eliminate the presence of certain PFCs in purchased materials or as byproducts in
some of 3M’s fluorochemical manufacturing processes, products, and waste streams.

Regulatory activities concerning PFOA and/or PFOS continue in the United States, Europe and elsewhere, and
before certain international bodies. These activities include gathering of exposure and use information, risk
assessment, and consideration of regulatory approaches. In October 2016, the European Commission notified the
World Trade Organization of a draft regulation to restrict PFOA and its related substances under the EU’s REACH
Regulation (Registration, Evaluation, Authorization, and Restriction of Chemicals). If adopted, the regulation would
restrict PFOA and its related substances to concentrations no greater than 25 parts per billion in constituents of other
substances, in mixtures, and in articles. As the database of studies of both chemicalsAs the database of studies of
both PFOA and PFOS has expanded, the EPA has developed human health effects documents summarizing the
available data from these studies. In February 2014, the EPA initiated external peer review of its draft human health
effects documents for PFOA and PFOS. The peer review panel met in August 2014. In May 2016, the EPA
announced lifetime health advisory levels for PFOA and PFOS at 70 parts per trillion (ppt) (superseding the
provisional levels established by the EPA in 2009 of 400 parts per trillionppt for PFOA and 200 parts per trillionppt
for PFOS). Where PFOA and PFOS are found together, EPA recommends that the concentrations be added together,
and the lifetime health advisory for PFOA and PFOS combined is also 70 parts per trillion.ppt. Lifetime health
advisories, while not enforceable, serve as guidance and are benchmarks for determining if concentrations of
chemicals in tap water from public utilities are safe for public consumption. In an effort to collect exposure
information under the Safe Drinking Water Act, the EPA published on May 2, 2012 a list of unregulated substances,
including six PFCs, required to be monitored during the period 2013-2015 by public water system suppliers to
determine the extent of their occurrence. Through July 2016January 2017, the EPA reported results for 4,909920
public water supplies nationwide. Based on the 2016 lifetime health advisory, 13 public water supplies exceed the
level for PFOA and 46 exceed the level for PFOS. (unchanged from the July 2016 EPA summary). A technical
advisory issued by EPA in September 2016 on laboratory analysis of drinking water samples stated that 65 public
water supplies had exceeded the combined level for PFOA and PFOS. These results are based on one or more
samples collected during the period 2012-2015 and do not necessarily reflect current conditions of these public
water supplies. EPA reporting does not identify the sources of the PFOA and PFOS in the public water supplies.
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 47 of 53



The Company is continuing to make progress in its work, under the supervision of state regulators, to address its
historic disposal of PFC-containing waste associated with manufacturing operations at the Decatur, Alabama,
Cottage Grove, Minnesota, and Cordova, Illinois plants.

 As previously reported, the Company entered into a voluntary remedial action agreement with the Alabama
Department of Environmental Management (ADEM) to address the presence of PFCs in the soil at the Company’s
manufacturing facility in Decatur, Alabama. Pursuant to a permit issued by ADEM, for approximately twenty years,
the Company incorporated its wastewater treatment plant sludge containing PFCs in fields at its Decatur facility.
After a review of the available options to address the presence of PFCs in the soil, ADEM agreed that the preferred
remediation option is to use a multilayer cap over the former sludge incorporation areas on the manufacturing site
with subsequent groundwater migration controls and treatment. Implementation of that plan continues and is
expected to be completed in 2018.

The Company continues to work with the Minnesota Pollution Control Agency (MPCA) pursuant to the terms of the
previously disclosed May 2007 Settlement Agreement and Consent Order to address the presence of certain PFCs in
the soil and groundwater at former disposal sites in Washington County, Minnesota (Oakdale and Woodbury) and at
the Company’s manufacturing facility at Cottage Grove, Minnesota. Under this agreement, the Company’s principal
obligations include (i) evaluating releases of certain PFCs from these sites and proposing response actions;
(ii) providing treatment or alternative drinking water upon identifying any level exceeding a Health Based Value
(“HBV”) or Health Risk Limit (“HRL”) (i.e., the amount of a chemical in drinking water determined by the
Minnesota Department of Health (MDH) to be safe for human consumption over a lifetime) for certain PFCs for
which a HBV and/or HRL exists as a result of contamination from these sites; (iii) remediating identified sources of
other PFCs at these sites that are not controlled by actions to remediate PFOA and PFOS; and (iv) sharing
information with the MPCA about certain perfluorinated compounds. During 2008, the MPCA issued formal
decisions adopting remedial options for the former disposal sites in Washington County, Minnesota (Oakdale and
Woodbury). In August 2009, the MPCA issued a formal decision adopting remedial options for the Company’s
Cottage Grove manufacturing facility. During the spring and summer of 2010, 3M began implementing the agreed
upon remedial options at the Cottage Grove and Woodbury sites. 3M commenced the remedial option at the Oakdale
site in late 2010. At each location the remedial options were recommended by the Company and approved by the
MPCA. Remediation work has been completed at the Oakdale and Woodbury sites, and they are in an operational
maintenance mode. Remediation will continue at the Cottage Grove site during 20172018.

In August 2014, the Illinois EPA approved a request by the Company to establish a groundwater management zone
at its manufacturing facility in Cordova, Illinois, which includes ongoing pumping of impacted site groundwater,
groundwater monitoring and routine reporting of results.

In May 2017, the MDH issued new HBVs for PFOS and PFOA. The new HBVs are 35 ppt for PFOA and 27 ppt for
PFOS. In connection with its announcement, the MDH stated that “Drinking water with PFOA and PFOS, even at
the levels above the updated values, does not represent an immediate health risk. These values are designed to
reduce long-term health risks across the population and are based on multiple safety factors to protect the most
vulnerable citizens, which makes them overprotective for most of the residents in our state.” In December 2017, the
MDH issued a new HBV for perfluorobutane sulfonate (PFBS) of 2 ppb.

The Company cannot predict what additional regulatory actions arising from the foregoing proceedings and
activities, if any, may be taken regarding such compounds or the consequences of any such actions.

Alabama Environmental Litigation

As previously reported, a former employee filed a purported class action lawsuit in 2002 in the Circuit Court of
Morgan County, Alabama (the “St. John case),”), seeking unstated damages and alleging that the plaintiffs suffered
fear, increased risk, subclinical injuries, and property damage from exposure to certain perfluorochemicals at or near
the Company’s Decatur, Alabama, manufacturing facility. The court in 2005 granted the Company’s motion to
dismiss the named plaintiff’s personal injury-related claims on the basis that such claims are barred by the
exclusivity provisions of the state’s Workers Compensation Act. The plaintiffs’ counsel filed an amended complaint
in November 2006, limiting the case to property damage claims on behalf of a purported class of residents and
property owners in the vicinity of the Decatur plant. In June 2015, the plaintiffs filed an amended complaint adding
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 48 of 53



additional defendants, including BFI Waste Management Systems of Alabama, LLC; BFI Waste Management of
North America, LLC; the City of Decatur, Alabama; Morgan County, Alabama; Municipal Utilities Board of
Decatur; and Morgan County, Alabama, d/b/a Decatur Utilities.

In 2005, the judge -- in a second purported class action lawsuit filed by three residents of Morgan County, Alabama,
seeking unstated compensatory and punitive damages involving alleged damage to their property from emissions of
certain perfluorochemical compounds from the Company’s Decatur, Alabama, manufacturing facility that formerly
manufactured those compounds (the “Chandler case)”) -- granted the Company’s motion to abate the case,
effectively putting the case on hold pending the resolution of class certification issues in the St. John case. Despite
the stay, plaintiffs filed an amended complaint seeking damages for alleged personal injuries and property damage
on behalf of the named plaintiffs and the members of a purported class. No further action in the case is expected
unless and until the stay is lifted.

In February 2009, a resident of Franklin County, Alabama, filed a purported class action lawsuit in the Circuit Court
of Franklin County (the “Stover case)”) seeking compensatory damages and injunctive relief based on the
application by the Decatur utility’s wastewater treatment plant of wastewater treatment sludge to farmland and
grasslands in the state that allegedly contain PFOA, PFOS and other perfluorochemicals. The named plaintiff seeks
to represent a class of all persons within the State of Alabama who have had PFOA, PFOS, and other
perfluorochemicals released or deposited on their property. In March 2010, the Alabama Supreme Court ordered the
case transferred from Franklin County to Morgan County. In May 2010, consistent with its handling of the other
matters, the Morgan County Circuit Court abated this case, putting it on hold pending the resolution of the class
certification issues in the St. John case.

In October 2015, West Morgan-East Lawrence Water & Sewer Authority (Water Authority) filed an individual
complaint against 3M Company, Dyneon, L.L.C, and Daikin America, Inc., in the U.S. District Court for the
Northern District of Alabama. The complaint also includes representative plaintiffs who brought the complaint on
behalf of themselves, and a class of all owners and possessors of property who use water provided by the Water
Authority and five local water works to which the Water Authority supplies water (collectively, the “Water
Utilities”). The complaint seeks compensatory and punitive damages and injunctive relief based on allegations that
the defendants’ chemicals, including PFOA and PFOS from their manufacturing processes in Decatur, have
contaminated the water in the Tennessee River at the water intake, and that the chemicals cannot be removed by the
water treatment processes utilized by the Water Authority. In September 2016, the court granted 3M’s motion to
dismiss plaintiffs’ trespass claims with prejudice, negligence claims for personal injuries, and private nuisance
claims, and denied the motion to dismiss the plaintiffs’ negligence claims for property damage, public nuisance,
abatement of nuisance, battery and wantonness.

In June 2016, the Tennessee Riverkeeper, Inc. (Riverkeeper), a non-profit corporation, filed a lawsuit in the U.S.
District Court for the Northern District of Alabama against 3M; BFI Waste Systems of Alabama; the City of
Decatur, Alabama; and the Municipal Utilities Board of Decatur, Morgan County, Alabama. The complaint alleges
that the defendants violated the Resource Conservation and Recovery Act in connection with the disposal of certain
PFCs through their ownership and operation of their respective sites. The complaint further alleges such practices
may present an imminent and substantial endangerment to health and/or the environment and that Riverkeeper has
suffered and will continue to suffer irreparable harm caused by defendants’ failure to abate the endangerment unless
the court grants the requested relief, including declaratory and injunctive relief. The Company believes that the
complaint lacks merit.

In August 2016, a group of over 200 plaintiffs filed a class action against West Morgan-East Lawrence Water and
Sewer Authority (Water Authority), 3M, Dyneon, Daikin, BFI, and the City of Decatur in state court in Lawrence
County, Alabama. Plaintiffs are residents of Lawrence, Morgan and other counties who are or have been customers
of the Water Authority. They contend defendants have released PFCs that contaminate the Tennessee River and, in
turn, their drinking water, causing damage to their health and properties. In January 2017, the court in the St. John
case, discussed above, stayed this litigation pending resolution of the St. John case.

In July 2016, the City of Lake Elmo filed a lawsuit in the U.S. District Court for the District of Minnesota against
3M alleging that the City suffered damages from drinking water supplies contaminated with PFCs, including costs to
construct alternative sources of drinking water.
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 49 of 53




As of December 31, 2016, seven purported class actions were filed against 3M and other defendants in U.S. District
Court - three in the District of Colorado and four in the Eastern District of Pennsylvania. The complaints seek
unstated damages and other remedies, such as medical monitoring, and allege that the plaintiffs suffered personal
injury and property damage from drinking water supplies contaminated with certain PFCs used in Aqueous Film
Forming Foam (AFFF) at current or former airports and air force military bases located in Colorado and
Pennsylvania.

In September 2016, the Water Works and Sewer Board of the City of Gadsden, Alabama filed a lawsuit in the
Circuit Court of Etowah County Alabama against 3M and various carpet manufacturers. The complaint alleges that
PFCs from the defendants’ facilities contaminated the Coosa River as its raw water source for drinking water and
seeks unstated damages for the installation and operation of a filtration system, expenses to monitor PFC levels, and
lost profits and sales.

In November 2016, the Town of Barnstable, MassachusettsIn January 2017, several hundred plaintiffs sued 3M, its
subsidiary Dyneon, and Daikin America in Lawrence and Morgan Counties, Alabama. The plaintiffs are owners of
property, residents, and holders of property interests who receive their water from the West Morgan-East Lawrence
Water and Sewer Authority (Water Authority). They assert common law claims for negligence, nuisance, trespass,
wantonness, and battery, and they seek injunctive relief and punitive damages. The plaintiffs contend that the
defendants own and operate manufacturing and disposal facilities in Decatur that have released and continue to
release PFOA, PFOS and related chemicals into the groundwater and surface water of their sites, resulting in
discharge into the Tennessee River. The plaintiffs also contend that the defendants have discharged into Bakers
Creek and the Decatur Utilities Dry Creek Wastewater Treatment Plant, which, in turn, discharges wastewater
containing these chemicals into the Tennessee River. The plaintiffs contend that, as a result the alleged discharges,
the water supplied by the Water Authority to the plaintiffs was, and is, contaminated with PFOA, PFOS, and related
chemicals at a level dangerous to humans.

In May 2017, the Water Works and Sewer Board of the Town of Centre, Alabama filed a lawsuit in the Circuit
Court of Cherokee County Alabama against 3M, DuPont, and various carpet and textile manufacturers. The
complaint alleges that PFCs from the defendants’ facilities contaminated the town’s raw water source for drinking
water and seeks unstated damages for the installation and operation of a filtration system, expenses to monitor PFC
levels, lost profits and sales, and injunctive relief.

In November 2017, a purported class action was filed against 3M, its subsidiary Dyneon, Daikin America, and the
West Morgan-East Lawrence Water and Sewer Authority (Water Authority) in the U.S. District Court for the
Northern District of Alabama. The plaintiffs are residents of Lawrence and Morgan County, Alabama who receive
their water from the Water Authority. They assert various common law claims, including negligence, nuisance,
wantonness, and fraudulent concealment, and they seek injunctive relief, attorneys’ fees, compensatory and punitive
damages for their alleged personal injuries. The plaintiffs contend that the defendants own and operate
manufacturing and disposal facilities in Decatur that have released and continue to release PFOA, PFOS and related
chemicals into the groundwater and surface water of their sites, resulting in discharge into the Tennessee River. The
plaintiffs also contend that the defendants have discharged into the Decatur Utilities Dry Creek Wastewater
Treatment Plant, which, in turn, discharges wastewater containing these chemicals into the Tennessee River. The
plaintiffs contend that, as a result the alleged discharges, the water supplied by the Water Authority to the plaintiffs
was, and is, contaminated with PFOA, PFOS, and related chemicals at a level dangerous to humans.

Minnesota Environmental Litigation
 filed an individual action in the U.S. District Court for the District of Massachusetts seeking unstated compensatory
and punitive damages and other relief against 3M and other suppliers of AFFF for alleged contamination of the
aquifer supplying drinking water to the Hyannis water system. The town seeks to recover costs associated with the
investigation, treatment, remediation, and monitoring of drinking water supplies allegedly contaminated with certain
PFCs used in AFFF. In January 2017, the County of Barnstable, Massachusetts, filed an individual action in the U.S.
District Court for the District of Massachusetts seeking unstated compensatory and punitive damages and other
relief (including indemnification and contribution in connection with claims asserted against the County by the
Town of Barnstable) against 3M and other suppliers of AFFF for alleged contamination of the aquifer supplying
drinking water to the Hyannis water system.
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 50 of 53




In December 2010, the State of Minnesota, by its Attorney General Lori Swanson, acting in its capacity as trustee of
the natural resources of the State of Minnesota, filed a lawsuit in Hennepin County District Court against 3M to
recover damages (including unspecified assessment costs and reasonable attorney’s fees) for alleged injury to,
destruction of, and loss of use of certain of the State’s natural resources under the Minnesota Environmental
Response and Liability Act (MERLA) and the Minnesota Water Pollution Control Act (MWPCA), as well as
statutory nuisance and common law claims of trespass, nuisance, and negligence with respect to the presence of
PFCs in the groundwater, surface water, fish or other aquatic life, and sediments (the “NRD Lawsuit”). The State
also seeks declarations under MERLA that 3M is responsible for all damages the State may suffer in the future for
injuries to natural resources from releases of PFCs into the environment, and under MWPCA that 3M is responsible
for compensation for future loss or destruction of fish, aquatic life, and other damages. In September 2017, the
State’s damages expert submitted a report that contends the State incurred $5 billion in damages. In November 2017,
the State of Minnesota filed a motion for leave to amend its complaint to seek punitive damages from 3M, and 3M
filed a motion for summary judgment contending, among other things, that the State’s claims are barred by the
applicable statute of limitations. A hearing on those motions was held in December 2017. In December 2017, the
court urged the parties to attempt to resolve the litigation before trial, and in January 2018, the court appointed a
mediator to facilitate that process. If the parties are not able to resolve the matter, the trial is scheduled to begin in
February 2018. An adverse ruling or judgment, settlement, or unfavorable development in the NRD Lawsuit could
result in future charges that could have a material adverse effect on the Company’s results of operations or cash
flows in the period in which they are recorded and on the consolidated financial position of the Company. No
liability has been recorded because the Company believes any such liability is not probable and estimable.

In November 2011, the Metropolitan Council filed a motion to intervene and a complaint in the NRD Lawsuit
seeking compensatory damages and other legal, declaratory and equitable relief, including reasonable attorneys’
fees, for costs and fees that the Metropolitan Council alleges it will be required to assess at some time in the future if
the MPCA imposes restrictions on Metropolitan Council’s PFOS discharges to the Mississippi River, including the
installation and maintenance of a water treatment system. The Metropolitan Council’s intervention motion was
based on several theories, including common law negligence, and statutory claims under MERLA for response
costs, and under the Minnesota Environmental Rights Act (MERA) for declaratory and equitable relief against 3M
for PFOS and other PFC pollution of the waters and sediments of the Mississippi River. 3M did not object to the
motion to intervene. In January 2012, 3M answered the Metropolitan Council’s complaint and filed a counterclaim
alleging that the Metropolitan Council discharges PFCs to the Mississippi River and discharges PFC-containing
sludge and bio solids from one or more of its wastewater treatment plants onto agricultural lands and local area
landfills. Accordingly, 3M’s complaint against the Metropolitan Council asksasked that if the court finds that the
State is entitled to any of the damages it seekssought, 3M be awarded contribution and apportionment from the
Metropolitan Council, including attorneys’ fees, under MERLA, and contribution from and liability for the
Metropolitan Council’s proportional share of damages awarded to the State under the MWPCA, as well as under
statutory nuisance and common law theories of trespass, nuisance, and negligence. 3M also seekssought declaratory
relief under MERA. In May 2017, the Metropolitan Council paid 3M approximately $1 million and agreed to
dismiss its claims against 3M. As part of the settlement agreement, 3M agreed to dismiss its claims against the
Metropolitan Council.

In April 2012, 3M filed a motion to disqualify the State of Minnesota’s counsel, Covington & Burling, LLP
(Covington). In October 2012, the court granted 3M’s motion to disqualify Covington as counsel to the State, and
the State and Covington appealed the court’s disqualification to the Minnesota Court of Appeals. In July 2013, the
Minnesota Court of Appeals affirmed the district court’s disqualification order. In October 2013, the Minnesota
Supreme Court granted both the State’s and Covington’s petition for review of the decision of the Minnesota Court
of Appeals. In April 2014, the Minnesota Supreme Court affirmed in part, reversed in part, and remanded the case to
the district court for further proceedings. The district court took evidence on the disqualification issues at a hearing
in October 2015. In February 2016, the district court ruled that Covington violated the professional ethics rule
against representing a client (here the State of Minnesota) in the same or substantially related matter where that
person’s interests are materially adverse to the interests of a former client (3M). The district court, however, denied
3M’s motion to disqualify Covington because it further found that 3M impliedly waived by delaying to assert the
conflict. Other activity in the case, which had been stayed pending the outcome of the disqualification issue, has
resumed. A trial date has not yet been set.Trial of the NRD Lawsuit is scheduled to begin in February 2018. In a
separate but related action, the Company filed suit in the Ramsey County District Court against Covington for
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 51 of 53



breach of its fiduciary duties to the Company and for breach of contract arising out of Covington’s representation of
the State of Minnesota in the NRD Lawsuit. In September 2016, the court granted 3M’s motion for leave to amend
the complaint to plead punitive damages. In February 2017, Covington settled this lawsuit with a payment by
Covington or its insurer to 3M that is not material to 3M’s results of operations or financial condition.

In July 2016, the City of Lake Elmo filed a lawsuit in the U.S. District Court for the District of Minnesota against
3M alleging that the City suffered damages from drinking water supplies contaminated with PFCs, including costs to
construct alternative sources of drinking water. Trial is scheduled to begin in September 2019.

Aqueous Film Forming Foam (AFFF) Litigation

3M manufactured and marketed Aqueous Film Forming Foam (AFFF) for use in firefighting at airports and military
bases from approximately 1963 to 2000. As of December 31, 2017, twelve purported class actions have been filed
against 3M and other defendants in various state and federal courts in Pennsylvania, Colorado, and New York
alleging that certain PFCs used in AFFF contaminated the soil and groundwater where AFFF was used at current or
former airports and air force military bases located in Colorado, Pennsylvania, and New York. An individual
complaint also has been filed in federal court Pennsylvania. The plaintiffs in these cases generally allege that
contaminated groundwater has caused various injuries, including loss of use and enjoyment of their properties,
diminished property values, investigation costs, and remediation costs. Some cases seek funds for medical
monitoring. Several companies have been sued along with 3M, including Ansul Co. (acquired by Tyco, Inc.), Angus
Fire, Buckeye Fire Protection Co., Chemguard, National Foam, Inc., United Technologies Corp.

In November 2016, the Town of Barnstable, MA filed an individual action in the U.S. District Court for the District
of Massachusetts seeking unstated compensatory and punitive damages and other relief against 3M and other
suppliers of AFFF for alleged contamination of the aquifer supplying drinking water to the Hyannis water system.
The town seeks to recover costs associated with the investigation, treatment, remediation, and monitoring of
drinking water supplies allegedly contaminated with certain PFCs used in AFFF. In January 2017, the County of
Barnstable, MA, filed an individual action in the U.S. District Court for the District of Massachusetts seeking
unstated compensatory and punitive damages and other relief (including indemnification and contribution in
connection with claims asserted against the County by the Town of Barnstable) against 3M and other suppliers of
AFFF for alleged contamination of the aquifer supplying drinking water to the Hyannis water system.

In February 2017, husband and wife plaintiffs sued 3M and other defendants in federal court in Pennsylvania,
alleging personal injury, loss of consortium and companionship, and associated damages.

In March 2017, plaintiff residents of Suffolk County, Long Island filed a class action complaint in state court in
Suffolk County New York, naming the County and 3M and other alleged manufacturers of AFFF products. The
action was removed to the Eastern District of New York.

In August 2017, three class action complaints were filed in state court in New York against 3M and other defendants
including the Port Authority of New York and New Jersey. Plaintiffs allege PFC contamination of the local water
supply linked to AFFF at Stewart Air National Guard Base and Stewart International Airport. The Port Authority is
the leaseholder of the airport. All three cases have classes for diminution of property and medical monitoring. In
September 2017, co-defendant Tyco removed all three cases to the U.S. District Court for the Southern District of
New York.

In October 2017, a class action complaint was filed in Suffolk County, New York against 3M and others regarding
PFCs allegedly released at the Suffolk County Firematics Training Facility. In November 2017, co-defendant
National Foam removed the case to the U.S. District Court for the Eastern District of New York.

In December 2017, a complaint was filed by a group of 26 plaintiffs in Suffolk County, New York against 3M and
others regarding PFCs allegedly released at Gabreski Airport.

In December 2017, a complaint was filed by the Suffolk County Water District in December 2017 in the U.S.
District Court for the Eastern District of New York against 3M and others regarding PFCs allegedly released at
Gabreski Airport and Suffolk County Firematics Training Facility.
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 52 of 53




Other Environmental Litigation

In September 2017, three complaints were filed in the U.S. District Court for the Northern District of New York
against 3M, Saint-Gobain Performance Plastics Corp. (“Saint-Gobain”), Honeywell International Inc.
(“Honeywell”) and E.I. DuPont De Nemours and Company. Plaintiffs allege that 3M manufactured and sold PFOA
that was used for manufacturing purposes at Saint-Gobain’s and Honeywell’s facilities located in the Village of
Hoosick Falls and the Town of Hoosick. Plaintiffs claim that the drinking water around Hoosick Falls became
contaminated with unsafe levels of PFOA due to the activities of the defendants, and allege that they suffered bodily
injury due to the ingestion and inhalation of PFOA. Plaintiffs seek unstated compensatory, consequential, and
punitive damages, as well as attorneys’ fees and costs.

On December 1, 2017, eight plaintiffs filed a 12-count class action against 3M, Wolverine World Wide and Waste
Management, Inc., alleging negligence, trespass, intentional and negligent infliction of emotional distress, battery,
products liability, public and private nuisance, fraudulent concealment, and unjust enrichment. Each count was filed
against each defendant. The action arises from Wolverine’s allegedly improper disposal of materials and wastes
related to their shoe manufacturing operations. Plaintiffs allege Wolverine used 3M Scotchgard in its manufacturing
process and that chemicals from 3M’s product have contaminated the environment after being disposed of near
drinking water sources.

For environmental litigation matters described in this section for which a liability, if any, has been recorded, the
Company believes the amount recorded, as well as the possible loss or range of loss in excess of the established
accrual is not material to the Company’s consolidated results of operations or financial condition. For those matters
for which a liability has not been recorded, the Company believes any such liability is not probable and estimable
and the Company is not able to estimate a possible loss or range of loss at this time.

Environmental Liabilities and Insurance Receivables

As of December 31, 20162017, the Company had recorded liabilities of $3828 million for estimated “environmental
remediation” costs based upon an evaluation of currently available facts with respect to each individual site and also
recorded related insurance receivables of $118 million. The Company records liabilities for remediation costs on an
undiscounted basis when they are probable and reasonably estimable, generally no later than the completion of
feasibility studies or the Company’s commitment to a plan of action. Liabilities for estimated costs of environmental
remediation, depending on the site, are based primarily upon internal or third-party environmental studies, and
estimates as to the number, participation level and financial viability of any other potentially responsible parties, the
extent of the contamination and the nature of required remedial actions. The Company adjusts recorded liabilities as
further information develops or circumstances change. The Company expects that it will pay the amounts recorded
over the periods of remediation for the applicable sites, currently ranging up to 20 years.

As of December 31, 20162017, the Company had recorded liabilities of $2925 million for “other environmental
liabilities” based upon an evaluation of currently available facts to implement the Settlement Agreement and
Consent Order with the MPCA, the remedial action agreement with ADEM, and to address trace amounts of
perfluorinated compounds in drinking water sources in the City of Oakdale, Minnesota, as well as presence in the
soil and groundwater at the Company’s manufacturing facilities in Decatur, Alabama, and Cottage Grove,
Minnesota, and at two former disposal sites in Washington County, Minnesota (Oakdale and Woodbury). The
Company expects that most of the spending will occur over the next four years. As of December 31, 2016,During
the Company’sfirst quarter of 2017, the Company collected from its insurer the outstanding receivable for insurance
recoveriesof $15 million related to “other environmental liabilities” was $15 million..”

It is difficult to estimate the cost of environmental compliance and remediation given the uncertainties regarding the
interpretation and enforcement of applicable environmental laws and regulations, the extent of environmental
contamination and the existence of alternative cleanup methods. Developments may occur that could affect the
Company’s current assessment, including, but not limited to: (i) changes in the information available regarding the
environmental impact of the Company’s operations and products; (ii) changes in environmental regulations, changes
in permissible levels of specific compounds in drinking water sources, or changes in enforcement theories and
policies, including efforts to recover natural resource damages; (iii) new and evolving analytical and remediation
          CASE 0:20-cv-02488-NEB-KMM Doc. 1 Filed 07/29/19 Page 53 of 53



techniques; (iv) success in allocating liability to other potentially responsible parties; and (v) the financial viability
of other potentially responsible parties and third-party indemnitors. For sites included in both “environmental
remediation liabilities” and “other environmental liabilities,” at which remediation activity is largely complete and
remaining activity relates primarily to operation and maintenance of the remedy, including required post-
remediation monitoring, the Company believes the exposure to loss in excess of the amount accrued would not be
material to the Company’s consolidated results of operations or financial condition. However, for locations at which
remediation activity is largely ongoing, the Company cannot estimate a possible loss or range of loss in excess of the
associated established accruals for the reasons described above.
